Case 1:19-cv-07189-JGK Document 56 Filed 12/24/20 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

MALIBU MEDIA, LLC, Civil Case No. 1:19-cv-07189-JGK

Plaintiff; ORDER

 

 

USDS SDNY
DOCUMENT
ELECTRONICALLY FILED
DOC #: _
DATE FILED: 7/66/2221

¥.

JOHN DOE subscriber assigned IP address
98.116.191.111,

 

 

Defendant.

 

 

 

 

 

THIS MATTER having been opened to the Court by a consolidated motion on behalf of
defendant John Doe subscriber assigned IP address 98.116.191.111 (“defendant”), through counsel,
Leslie A. Farber, LLC, Leslie A. Farber, Esq., appearing, seeking an order (1) redacting defendant’s
name and address permanently from certain documents, (2) entering a protective order permitting
defendant to defend this matter pseudonymously, and enjoining plaintiff from revealing personal
information about defendant absent permission from the Court; and the Court having considered the
moving and opposing papers and any arguments of counsel, and good cause having been shown;

ITS on this 7 day of Ow ; 2026

ORDERED as follows:

1. The Motion to Seal Certain Materials [ECF No. 49] be and the same is hereby
GRANTED;

2. Defendant’s request for Consent Protective Order is GRANTED; and

3. John Doe subscriber assigned IP address 98.116.191.111 shali proceed anonymously, as
a “John Doe” or “John Doe subscriber assigned IP address 98.116.191.111” in this matter;

4, Plaintiff will maintain confidential and not disclose publicly or in this Court (except if

under seal) the identity and contact information of this John Doe or of his/her immediate family; and

 
Case 1:19-cv-07189-JGK Document 56 Filed 12/24/20 Page 2 of 3

5. Redacted versions of the following documents shall be substituted for the originally filed
documents by the Clerk of the Court:

Amended Complaint. [ECF No. 14].
b. Plaintiff’s request for Sammons to be Issued. [ECF No. 15].
C. Summons Issued, [ECF No. 16].

d. Proposed Order on Second Letter Motion for Extension of Time to Effectuate
Service of Summons and Amended Complaint. [ECF No. 17-1].

é. Order on Second Letter Motion for Extension of Time to Effectuate Service of
Summons and Amended Complaint. [ECF No. 18].
f Third Letter Motion for Extension of Time to Effectuate Service of Summons and

Amended Complaint. [ECF No. 21-1 Proposed Form of Order].

g. Fourth Letter Motion for Extension of Time to Effectuate Service of Summons and
Amended Complaint on Defendant. [ECF 23-1 Proposed Form of Order].

h. Order on Plaintiff's Fourth Letter Motion for Extension of Time to Effectuate
Service of Summons and Amended Complaint on Defendant. [ECF 24].

i. Fifth Letter Motion for Extension of Time to Effectuate Service of Summons and
Amended Complaint on Defendant. [ECF 27-1 Proposed Form of Order].

je Order on Plaintiff's Fifth Letter Motion for Extension of Time to Effectuate Service
of Summons and Amended Complaint on Defendant. [ECF No. 28].

k. Sixth Letter Motion for Extension of Time to Effectuate Service of Summons and
Amended Complaint on Defendant. [ECF No. 29-1 Proposed Form of Order].

L. Order on Plaintiff's Sixth Letter Motion for Extension of Time to Effectuate Service

 

of Summons and Amended Complaint on Defendant. [ECF No. 30].
m, Motion for Alternative Service. [ECF No. 31 Motion, 31-1 Exhibit A, 31-2 Proposed

 

Form of Order].

n. Memorandum of Law in Support of Motion for Alternate Service on Defendant.
[ECF No. 32}.

0. Order on Motion for Extension of Time and Alternative Service on Defendant. [ECF
No. 34].

 

p. Affidavit of Service of Process of Summons and Amended Complaint. [ECF No. 35].

Sixth Motion to Adjourn Initial Pretrial Conference and Extend the Deadline to File
a Joint Discovery/case Management Plan. [ECF No. 36-1 Proposed Form of Order].

r. Proposed Clerk’s Certificate of Default [ECF No. 38], supporting Declaration [ECF
No, 38-1].

S. Clerk’s Certificate of Default (entered). [ECF No. 39].
Case 1:19-cv-07189-JGK Document56 Filed 12/24/20 Page 3 of 3

NOS

bb.
cc.
dd.

ee.

ff.

Motion for Entry of Final Default Judgment. [ECF No. 40 Motion, 40-1 Proposed
Default Judgment, 40-3 Proposed Order to Show Cause].

Memorandum of Law in Support of Motion for Entry of Final Default Judgment.
[ECF No. 41].

Declaration in Support of Motion for Entry of Final Default Judgment. [ECF No.
43}.

Notice of Filing. [ECF No. 43].

Statement of Damages. [ECF No. 44}.

Order. [ECF No. 45].

Notice of Mailing. [ECF No. 46].

Letter dated August 11, 2020. [ECF No. 47].

Consent Order. [ECF No. 48].

Plaintiff's Notice of Settlement. [ECF No. 49].

Memo Endorsement on Plaintiff's Notice of Settlement. [ECF No. 50),

AO 121 Form Copyright - Case Terminated. [ECF No.52].

Motion to Seal and for Protective Order - Declaration of John Doe. [ECF No. 53-2].

co CV. _
7/2-/2| Sc) Oboetre

a

 

/ 7 e Cork. ky | hcg +. gy C Osage

all soak i! —— .

PO Bx POL aof
sp Chineleh

_ ere
‘lola uo SD om

 
Cassell] Sen OT LB801REK Odccunee6641 Altedi221SAT20 Aaagellobi79

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

x
MALIBU MEDIA, LLC,
Case No. 1:19-cv-07189-JGK.
Plaintiff, :
Vv. : AMENDED COMPLAINT —
: ACTION FOR DAMAGES FOR
REDACTEDI : PROPERTY RIGHTS
: INFRINGEMENT
Defendant. :
xX

Plaintiff, Malibu Media, LLC, sues Defendant, REDACTED and alleges:
Introduction

1. This matter arises under the United States Copyright Act of 1976, as amended, 17
US.C. §§ 101 et seq. (the “Copyright Act”).

2. Defendant is a persistent online infringer of Plaintiff's copyrights. Indeed,
Defendant’s IP address as set forth on Exhibit A was used to illegally distribute each of the
copyrighted movies set forth on Exhibit B.

3. Plaintiff is the registered owner of the copyrights set forth on Exhibit B (the
“Copyrights-in-Suit”).

Jurisdiction And Venue

4, This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §
1331 (federal question); and 28 U.S.C. § 1338 (patents, copyrights, trademarks and unfair
competition).

5. Plaintiff used proven IP address geolocation technology which has consistently

worked in similar cases to ensure that the Defendant’s acts of copyright infringement occurred
pyrig g

 

 
Cassell 80crvO7 1880 EEK Coacuneetb641 Aided R2IBATBO Haage220bf79

using an Internet Protocol address (“IP address”) traced to a physical address located within this
District, and therefore this Court has personal jurisdiction over the Defendant because (i)
Defendant committed the tortious conduct alleged in this Amended Complaint in this State, and
(ii) Defendant resides in this State and/or (iii) Defendant has engaged in substantial and not isolated
business activity in this State.

6. Based upon experience filing over 1,000 cases the geolocation technology used by
Plaintiff has proven to be accurate to the District level in over 99% of the cases.

7. Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) and (c), because:
(i) a substantial part of the events or omissions giving rise to the claims occurred in this District;
and, (ii) the Defendant resides (and therefore can be found) in this District and resides in this State;
additionally, venue is proper in this District pursuant 28 U.S.C. § 1400(a) (venue for copyright
cases) because Defendant or Defendant’s agent resides or may be found in this District.

Parties

8. Plaintiff, Malibu Media, LLC, (d/b/a “X-Art.com”) is a limited liability company

organized and existing under the laws of the State of California and has its principal place of

business located at 30700 Russell Ranch Road, Suite 250, Westlake Village, CA 91362.

9. Defendant, REDACTED is an individual residing at REDACTED ;
REDACTED &§

Factual Background

i Defendant Used the BitTorrent File Distribution Network To Infringe Plaintiff's
Copyrights

10. The BitTorrent file distribution network (“BitTorrent”) is one of the most common

peer-to-peer file sharing systems used for distributing large amounts of data, including, but not

 
Cassell BcovOT LESOIGBK Cbacumetb641 Aided] P?134120 Faaee3cobf79

limited to, digital movie files.

11. BitTorrent’s popularity stems from the ability of users to directly interact with each
other in order to distribute a large file without creating a heavy load on any individual source
computer and/or network. The methodology of BitTorrent allows users to interact directly with
each other, thus avoiding the need for intermediary host websites which are subject to DMCA take
down notices and potential regulatory enforcement actions.

12. In order to distribute a large file, the BitTorrent protocol breaks a file into many
small pieces. Users then exchange these small pieces among each other instead of attempting to
distribute a much larger digital file.

13. After the infringer receives all of the pieces of a digital media file, the infringer’s
BitTorrent client software reassembles the pieces so that the file may be opened and utilized.

14. Each piece of a BitTorrent file is assigned a unique cryptographic hash value.

15. | The cryptographic hash value of the piece (“piece hash”) acts as that piece’s unique
digital fingerprint. Every digital file has one single possible cryptographic hash value correlating
to it. The BitTorrent protocol utilizes cryptographic hash values to ensure each piece is properly
routed amongst BitTorrent users as they engage in file sharing.

16. The entirety of the digital media file also has a unique cryptographic hash value
(“file hash”), which acts as a digital fingerprint identifying the digital media file (which contains
a video or series of videos). Once infringers complete downloading all pieces which comprise a
digital media file, the BitTorrent software uses the file hash to determine that the file is complete
and accurate.

17. Plaintiff's investigator, IPP International UG established a direct TCP/IP

connection with the Defendant’s IP address as set forth on Exhibit A.

 

 
Cassel 1120 CO 1BSQIGEK Caccnnest5641 Aided 22124120 Paaget4o6t79

18. Plaintiffs investigator downloaded from Defendant one or more pieces of each of
the digital media files identified by the file hashes listed on Exhibit A.

19. Each digital media file as identified by the file hash listed on Exhibit A correlates
to a copyrighted film owned by Plaintiff, as set forth on Exhibit B.

20. A full copy of each digital media file was downloaded from the BitTorrent file
distribution network, and it was confirmed through independent calculation that the file hash
correlating to each file matched what is listed on Exhibit A. At no point was Plaintiff's copyrighted
content uploaded to any other BitTorrent user.

21. Further, each digital media file as identified by the file hash listed on Exhibit A has
been verified to contain a digital copy of a movie that is identical (or alternatively, strikingly
similar or substantially similar) to Plaintiff’s corresponding original copyrighted work listed on
Exhibit B.

22. Plaintiff owns the copyrights to the original works (the “Copyrights-in-Suit”). An
overview of the Copyrights-in-Suit, including each hit date, date of first publication, registration
date, and registration number issued by the United States Copyright Office is set forth on Exhibit
B.

23. Defendant downloaded, copied, and distributed a complete copy of Plaintiff's
works without authorization as enumerated on Exhibits A and B.

24. ‘Plaintiffs investigator connected, over a course of time, with Defendant’s IP
address for each digital media file identified by the hash value as listed on Exhibit A. The most
recent TCP/IP connection between IPP and the Defendant's IP address for each file hash value
listed on Exhibit A is included within the column labeled Hit Date UTC. UTC refers to Universal

Time which is utilized for air traffic control as well as for computer forensic purposes.

 

 

 

 
CARSeli Poco OTT BS0IGERK Daacuneet641 Altec 22124120 Faagescobt/s

25. Plaintiff's evidence establishes that Defendant is a habitual and persistent

BitTorrent user and copyright infringer.

Miscellaneous
26.  Allconditions precedent to bringing this action have occurred or been waived.
27. Plaintiff has retained counsel and is obligated to pay said counsel a reasonable fee
for its services.
COUNT I

Direct Infringement Against Defendant

28. The allegations contained in paragraphs 1-27 are hereby re-alleged as if fully set
forth herein.

29. Plaintiff is the owner of the Copyrights-in-Suit, as outlined in Exhibit B, each of
which covers an original work of authorship.

30. By using BitTorrent, Defendant copied and distributed the constituent elements of
each of the original works covered by the Copyrights-in-Suit.

31. Plaintiff did not authorize, permit or consent to Defendant’s distribution of its
works.

32. As aresult of the foregoing, Defendant violated Plaintiffs exclusive right to:

(A) Reproduce the works in copies, in violation of 17 U.S.C. §§ 106(1) and 501;

(B)  Redistribute copies of the works to the public by sale or other transfer of ownership,
or by rental, lease or lending, in violation of 17 US.C. §§ 106(3) and 501;

(C) Perform the copyrighted works, in violation of 17 U.S.C. §§ 106(4) and 501, by
showing the works’ images in any sequence and/or by making the sounds accompanying the works
audible and transmitting said performance of the works, by means of a device or ptocess, to

members of the public capable of receiving the display (as set forth in 17 U.S.C. § 101’s definitions

5

 
GAgselIt Pen COT BSOIGEK ConcumeanbB41 Added P27BA120 Peaygeescobf7o

of “perform” and “publically” perform), and

(D) Display the copyrighted works, in violation of 17 U.S.C. §§ 106(5) and 501, by
showing individual images of the works non-sequentially and transmitting said display of the
works by means of a device or process to members of the public capable of receiving the display
(as set forth in 17 U.S.C. § 101’s definition of “publically” display).

33.  Defendant’s infringements were committed “willfully” within the meaning of 17
U.S.C. § 504(c)(2).

WHEREFORE, Plaintiff respectfully requests that the Court:

(A) Permanently enjoin Defendant and all other persons who are in active concert or
participation with Defendant from continuing to infringe Plaintiff's copyrighted works;

(B) Order that Defendant delete and permanently remove the digital media files relating
to Plaintiff’s works from each of the computers under Defendant’s possession, custody or control;

(C) Order that Defendant delete and permanently remove the infringing copies of the
works Defendant has on computers under Defendant’s possession, custody or control;

(D) Award Plaintiff statutory damages per infringed work pursuant to 17 U.S.C. § 504-
(a) and {c);

(E) Award Plaintiff its reasonable attorneys’ fees and costs pursuant to 17 U.S.C. §
505; and

(F) — Grant Plaintiff any other and further relief this Court deems just and proper.

DEMAND FOR A JURY TRIAL
Plaintiff hereby demands a trial by jury on all issues so triable.
Dated: December 15, 2019 Respectfully submitted,

By:  /s/ Kevin T. Conway
Kevin T. Conway, Esq. (KC-3347)

 
CasselitPocnvO7 1 BSRIEEK Coccnneetb641 Aided 22734120 Raage7fobt/o

80 Red Schoolhouse Road, Suite 110
Spring Valley, New York 10977-6201
T: 845-352-0206

F; 845-352-0481

E-mail: ktemalibu@gmail.com
Attorney for Plaintiff

CERTIFICATE OF SERVICE

Thereby certify that on December 15, 2019, I electronically filed the foregoing document
with the Clerk of the Court using CM/ECEF and that service was perfected on all counsel of record
and interested parties through this system.

By: /s/ Kevin T, Conway

 
Case 1:19-cv-07189-JGK Document 54-1 Filed 12/28/26 Page & of 9

IPP International U.G. Declaration Exhibit A
File Hashes for IP Address 98.116.191.111

ISP: Verizon Internet Services
Physical Location: New York, NY

 

   

“Hit Date UTE”

      

le He

Title

 

05/16/2019 21:48:06

483COF08D39959A37DD3F4370563C9DAD44B8C11

Cindy Sauna Sex

 

 

 

05/16/2019 21:44:08 | 0D651A87988EBBD0E47288085510C9F8AB597567 Stunning Sexy Shower
05/16/2019 21:41:35 | 039C90E33648679DEGEA85ECFB91AB39CFA7054A Moonlight Sex Games
05/16/2019 21:39:50 | 6328B208498C109DGEFC9A77581474694711F92B Afternoon Rendezvous

 

05/16/2019 21:38:23

30512197 BASSA068EDE19E894DFD7D16D0175C87

Workout and Stunning Hot Sex

 

05/16/2019 21:27:46

AF99498549BS8B8F3E84D2E48788CDFBA1OC3247E

Like The First Time

 

03/22/2019 01:11:36

89B1D793636AF77DECDD2D0C433D7419FB328136

XXX Threeway Games

 

03/21/2019 00:01:47

0795957EB77B0C2ECD7C669292F5FD28BC3629CA

Four Way In 4K

 

03/20/2019 23:58:55

EOF5AE588A3EB396863483FB8FD6AF8B15C29 723

Cum In For An Orgy

 

03/15/2019 05:43:26

99168B20226BDD6884C961109D642BFFDFO6ACB9

Honeymoon Sex

 

03/15/2019 05:43:06

ABAF93A6E2F868765C236D60E77 70E16CBABFA0E

Five Reasons to Love Sex with Blondes

 

03/15/2019 05:42:59

F8D11A4D5C5BB3A07DCBB5E150ESE040DFF6E319

Moving Day Sex

 

03/15/2019 05:42:43

3440A228C53666CC6AB8SC62DE8BE3FAI5£6B3D6

Young 18 Year Old Couple in Hot
Summer Sex

 

03/15/2019 05:34:28

7F82BD81B5ABABB4B01B41EAOF35B8A93F8BC7C6

Summertime Sex

 

03/15/2019 05:27:50

484FA88462A4177609A2F12E412BA1436F7316F3

Teach Me About Sex

 

 

03/15/2019 05:24:22

 

0294BB72CCDC51CD5DCE35057907DAA15DA461A6

 

Supermodel Sex

 

Total Statutory Claims Against Defendant: 16

SNY556

EXHIBIT A

  

 

 

 

 
Case 1:19-cv-07189-JGK Document 86-2 Filed 12/28/20 Page @ of 9

ISP: Verizon Internet Services
Location: New York, NY

Copyrights-In-Suit for IP Address 98.116.191.111

 

 

 
 

   

    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SNY556

Title 8 [Number tublication Registration
Cindy Sauna Sex PA0002173483 05/04/2019 05/13/2019 05/16/2019
Stunning Sexy Shower PAQO02165727 03/21/2019 04/09/2019 05/16/2019
Moonlight Sex Games PA0002165730 03/27/2019 04/09/2019 05/16/2019
Afternoon Rendezvous PAQ002120296 05/21/2018 06/05/2018 05/16/2019
Workout and Stunning Hot Sex | PAQQ02154476 01/20/2019 01/24/2015 05/16/2019
Like Fhe First Time PAQ001778844 02/29/2612 02/29/2012 05/16/2019
XXX Threeway Games PA0002078584 06/30/2017 08/30/2017 03/22/2019
Four Way In 4K PAQ001995499 01/28/2016 02/18/2016 03/21/2019
Cum In For An Orgy PAO002139295 08/11/2018 08/27/2018 03/20/2019
Honeymoon Sex PAQGO02 109640 03/09/2018 03/28/2018 03/15/2019
Five Reasons to Love Sex with PA00G2097524 12/09/2017 01/03/2018 03/15/2019
Blondes
Moving Day Sex PAG002133713 07/21/2018 08/02/2018 03/15/2019
Young 18 Year Old Couple in PAGO02139292 08/03/2018 08/27/2018 03/15/2019
Hot Summer Sex
Summertime Sex PA0002128253 07/13/2018 07/17/2018 03/15/2019
Teach Me About Sex PA0002140494 08/31/2018 09/24/2018 03/15/2019
Supermodel Sex PA00801967075 09/02/2015 09/07/2015 03/15/2019
Total Malibu Media, LLC Copyrights Infringed: 16

EXHIBIT B

 

 

 
CAsseli1 pen GTTBS0IGEK Oaecumean5652 Aided P?21B4T20 Aaagellobb2

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the
Southern District of New York

MALIBU MEDIA, LLC

 

Plainitiff{s)

Vv.

REDACTED

Civil Action No. 1:19-cv-07189-JGK

 

ee

Defendant(s)

SUMMONS IN A CIVIL ACTION

 

To: (Defendant’s name and address) (py Xe)

    

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are: Kevin T. Conway, Esq.

80 Red Schoolhouse Road, Suite 110
Spring Valley, New York 10977-6201
T: 845-352-0206

F: 845-352-0481

E-mail: ktcmalibu@gmail.com

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date:

 

 

Signature of Clerk or Deputy Clerk
Cassell] 20envO7 LBSOAGBK Caconneenis652 Alte P21BAT20 Faage2anbe2

AO 446 (Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No, 1:19-cv-01510-NRB

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (D)

This summons for (name of individual and title, if any)

 

was received by me on (date)

 

( I personally served the summons on the individual at (piace)

 

on (date) 5 or

 

CF 1 left the summons at the individual’s residence or usual place of abode with (name)

, aperson of suitable age and discretion who resides there,

 

On (date) , and mailed a copy to the individual’s last known address; or

O) served the surmmons on fname of individual) , who is

 

designated by law to accept service of process on behalf of (name of organization)

 

 

 

on (date) > or
[returned the summons unexecuted because 3 or
O) Other (specify):
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date:

 

Server's signature

 

Printed name and title

 

Server's address

Additional information regarding attempted service, etc:

 

 
Cassel 11 fcr GT BSOI GREK Doocumeehb663 Alltel 27724120 Raagellobi2

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the
Southern District of New York

MALIBU MEDIA, LLC

 

Plaintiff(s)
Vv.

REDACTED

Civil Action No. 1:19-cv-07189-JGK

 

Name Nee” See” ae” ee” See Se ee tee” Nee’ ee See”

Defendant(s)
SUMMONS IN A CEVIL ACTION

To: efendant’s name and address) VSey Neuss)

 
 

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are: Kevin T. Conway, Esq.

80 Red Schoolhouse Road, Suite 110
Spring Valley, New York 10977-6201
T: 845-352-0206

F: 845-352-0481

E-mail: ktcmalibu@gmail.com

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

 

 

 

 

Date: December 16, 2019 /S/ S. James

Signature of Clerk or Deputy Clerk

 
Ciasel i PocnvOTL B89 EEK Cdccnmeanb663 Ai#ecdlLPAIBAIB0 Aaayge22ob22

AG 440 (Rev. 06/12) Sammons in a Civil Action (Page 2)

 

Civil Action No. 1:19-cv-01510-NRB

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (1)

This summons for (name of individual and title, if any)

 

was received by me on (date)

 

CO I personally served the summons on the individual at (place)

 

on (date) ; or

 

11 T left the summons at the individual’s residence or usual place of abode with (name)

, aperson of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

G I served the summons on (name of individual) , who is

 

designated by law to accept service of process on behalf of (name of organization)

 

 

 

on fdaie) ; or
(9 Ereturned the summons unexecuted because ; or
O Other (specify):
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penaity of perjury that this information is true.

Date:

 

Server's signature

 

Printed name and title

 

Server's address

Additional information regarding attempted service, etc:

 
Case 1:19-cv-07189-JGK Document 58-4 Filed 12/24/2@ Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

MALIBU MEDIA, LLC,
Case No. 1:19-cv-07189-JGK
Plaintiff,
Judge Koelt!
VS.

REDACTED}

Defendant. :
x

 

ORDER ON PLAINTIFF’S SECOND MOTION FOR EXTENSION OF TIME WITHIN
WHICH IT HAS TO EFFECTUATE SERVICE ON DEFENDANT

THIS CAUSE came before the Court upon Plaintiff's Second Motion for Extension of
Time Within Which it Has to Serve Defendant with a Summons and Complaint (the “Motion”),
and the Court being duly advised in the premises does hereby:

ORDER AND ADJUDGE: Plaintiff's Motion is granted. Plaintiff shall have until
January 27, 2020, to effectuate service of a summons and Complaint upon. Defendant.

SO ORDERED this _ day of , 2019.

By:

 

UNITED STATES DISTRICT JUDGE

 
CAgsel 11 Seen O71 B89GRK Omconmeanh85 Added P2774120 Paapel lob
Case 1:19-cv-07189-JGK Document17 Filed 12/24/19 Page 1 of 3

KEVIN T. CONWAY, ESQ.

 

 

 

ATTORNEY AT LAW

LICENSED IN

N.Y., Nu, CT.
80 Red Schoolhouse Road, Suite 110 c/o DeCotiis, Fitzpatrick, Cole & Giblin, LLC
Spring Valley, NY 10977 500 Frank W. Burr Blyd., Ste. 31
Tel: (845) 352-0206 Teaneck, NJ 07666
Fax: (845) 332-0481 Tel: (261) 928-1100

December 24, 2019
APPLICATION GRANTED
DERED

The Honorable Judge John G. Koeltl a ae sO ORDEH
United States Courthouse WO CE ey
500 Pearl Street Ne —
New York, NY 10007 12/27/19 “~ john G. Koeltl, U.S.D.u.

Re: 1:19-cv-07189-JGK Plaintiff's Second Letter Motion for Extension of Time within
Which to Effectuate Service on Defendant

Dear Judge Koelitl:

Pursuant to Fed, R. Civ. P. 4(m), Plaintiff, Malibu Media, LLC, move for entry of an order
extending the time within which Plaintiff has to serve the John Doe Defendant with a Summons
and Complaint, and states:

1, Plaintiff commenced this action against the internet subscriber assigned IP
98.116.191.111 (“Defendant”) on July 31, 2019, at which time it filed a complaint alleging that
Defendant copied and distributed one or more of Plaintiff's copyrighted works, all without
Plaintiff's consent. See CM/ECF 1. Plaintiff asserted a claim for direct copyright infringement,
and requested that Defendant delete and permanently remove, and be enjoined from continuing to
infringe, Plaintiff's copyrighted works. See id.

2. On September 3, 2019, Plaintiff was granted leave to serve a third-party subpoena
on Defendant’s ISP, Verizon, to obtain the Defendant’s identifying information [CM/ECF 7].

Plaintiff issued the subpoena on September 8, 2019 and received the ISP’s response on or about
Cassel 11 29en O71 BSA GK Coccumeatn5685 Aldedl 22274120 Aaaee220b44
Case 1:19-cv-07189-JGK Document i7 Filed 12/24/19 Page 2 of 3

November 18, 2019,

3, Upon receipt of the subscriber’s identifying information, Plaintiff conducted a
thorough investigation and determined that a good faith basis exists to name the subscriber as the
defendant infringer. |

4, Accordingly, Plaintiff filed its Amended Complaint to name the Defendant
[CM/ECF 14] and requested that the Clerk issue a summons as to the Defendant. The Court issued
the summons on December 16, 2019.

 §, On or about December 19, 2019, Plaintiff sent the Summons and Amended
Complaint to its process server. The process server is attempting to serve the Defendant at his
home.

6. Pursuant to this Court’s Order on Plaintiff's First Motion for Extension of Time
Within Which It Has to Effectuate Service on John Doe Defendant, [CM/ECF 1i], Plaintiff was

required to effectuate service on the Defendant no later than December 23, 2019.

 

7. Procedurally, Plaintiff respectfully requests that the time within which it has to
effectuate service of the summons and Complaint on Defendant be extended until at least forty-
five (35) days, or until January 27, 2020. The additional time will allow Plaintiffs process server
to effectuate service.

8. This motion is made in good faith and not for the purpose of undue delay.

9, None of the parties will be prejudiced by the granting of this extension,

WHEREFORE, Plaintiff respectfully requests that the time within which it has to effectuate

service of the summons and Complaint on Defendant be extended until January 27, 2020. A

proposed order is attached for the Court’s convenience.
Cassell] f9er 00 1BS93 GREK Ddacnmeani685 Altedi 22274120 AdaypeScob Hd
Case 1:19-cv-07189-JGK Document17 Filed 12/24/19 Page 3 of 3

Dated: December 24, 2019 Respectfully submitted,

By:  /s/ Kevin I, Conway
Kevin T. Conway, Esq. (KC-3347}
80 Red Schoolhouse Road, Suite 110
Spring Valley, New York 10977-6201
T: 845-352-0206
F: 845-352-0481
E-mail: kicmalibu@gmail.com
Attorney for Plaintiff

CERTIFICATE OF SERVICE

I hereby certify that on December 24, 2019, I electronically filed the foregoing document
with the Clerk of the Court using CM/ECF and that service was perfected on all counsel of record

and interested parties through this system.

By: /s/ Kevin 7. Conway

 

 
CAasel 11 PocrvOT1B89IGRK Kdocumeat 6685 Aided 22274120 Pagget4obH4
Case 1:19-cv-07189-JGK Document 17-1 Filed 12/24/19 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

x
MALIBU MEDIA, LLC, ;
Case No, 1:19-cv-07189-JGK
Plaintiff,
Judge Koeltl
VS.
REDACTED
Defendant. :
- x

 

ORDER ON PLAINTIFF’S SECOND MOTION FOR EXTENSION OF TIME WITHIN
WHICH IT HAS TO EFFECTUATE SERVICE ON DEFENDANT

THIS CAUSE came before the Court upon Plaintiff's Second Motion for Extension of
Time Within Which it Has to Serve Defendant with a Summons and Complaint (the “Motion”),

and the Court being duly advised in the premises does hereby:
ORDER AND ADJUDGE: Plaintiff's Motion is granted. Plaintiff shall have until

January 27, 2020, to effectuate service of a summons and Complaint upon Defendant.

SO ORDERED this__ day of , 2019,

By:

 

UNITED STATES DISTRICT JUDGE

 
Case 1:19-cv-07189-JGK Document A-@ Filed 02/28/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

~*~
MALIBU MEDIA, LLC,
Case No. 1:19-cv-07189-JGK
Plaintiff,
Judge Koeltl
VS.
REDACTED
Defendant. :
x

 

ORDER ON PLAINTIFE’S THIRD MOTION FOR EXTENSION OF TIME WITHIN
WHICH IT HAS TO EFFECTUATE SERVICE ON DEFENDANT

THIS CAUSE came before the Court upon Plaintiff's Third Motion for Extension of
Time Within Which it Has to Serve Defendant with a Summons and Complaint (the “Motion”),
and the Court being duly advised in the premises does hereby:

ORDER AND ADJUDGE: Plaintiff's Motion is granted. Plaintiff shall have until March
2, 2020, to effectuate service of a summons and Complaint upon Defendant.

SO ORDERED this __ day of , 2020.

By:

 

UNITED STATES DISTRICT JUDGE

 
Case 1:19-cv-07189-JGK Document 48-7 Filed 02/84/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

x
MALIBU MEDIA, LLC,
Case No. 1:19-cv-07189-JGK
Plaintiff,
Judge Koeltl
vS.
REDACTEDK
Defendant. :
wane x

 

ORDER ON PLAINTIFE’S FOURTH MOTION FOR EXTENSION OF TIME WITHIN
WHICH IT HAS TO EFFECTUATE SERVICE ON DEFENDANT

THIS CAUSE came before the Court upon Plaintiff's Fourth Motion for Extension of
Time Within Which it Has to Serve Defendant with a Summons and Complaint (the “Motion”),
and the Court being duly advised in the premises does hereby:

ORDER AND ADJUDGE: Plaintiff's Motion is granted. Plaintiff shall have until March
23, 2020, to effectuate service of a summons and Compiaint upon Defendant.

SO ORDERED this day of , 2020.

 

By:

 

UNITED STATES DISTRICT JUDGE

 
Cssel11 BcovOT1B8OMEBK Ddocnmeanb48 FltecOBAIBA220 Faageltobflt

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

  
   

wee eee eee xX
MALIBU MEDIA, LLC,
: Case No. 1:19-cv-07 189-JGEK
Plaintiff, ; poe eee
ie “Spay en
VS. wif
REDACTED
Defendant. :
vem tueeeeeenen - neu K

 

ORDER ON PLAINTIFF’S FOURTH MOTION FOR EXTENSION OF TIME WITHIN
WHICH IT HAS TO EFFECTUATE SERVICE ON DEFENDANT

THIS CAUSE came before the Court upon Plaintiff's Fourth Motion for Extension of
Time Within Which it Has to Serve Defendant with a Summons and Complaint (the “Motion”),
and the Court being duly advised in the premises does hereby:

ORDER AND ADJUDGE: Plaintiff's Motion is granted. Plaintiff shall have until March
23, 2020, to effectuate service of a summons and Complaint upon Defendant.

SO ORDERED this ->- day of Wee \ CA 2020,

wy Aattay. &. Dorwh

Chorgetaniels, U.S.D.J., Part I

 

 
Case 1:19-cv-07189-JGK Document 48-9 Filed 02/28/20 Page 1 of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

x
MALIBU MEDIA, LLC,
Case No. 1:19-cv-07189-JGK.
Plaintiff,
VS.
REDACTED
Defendant. :
x

 

ORDER ON PLAINTIFF’S FIFTH MOTION FOR EXTENSION OF TIME WITHIN
WHICH IT HAS TO EFFECTUATE SERVICE ON DEFENDANT

THIS CAUSE came before the Court upon Plaintiff's Fifth Motion for Extension of Time
Within Which it Has to Serve Defendant with a Summons and Complaint (the “Motion”), and
the Court being duly advised in the premises does hereby:

ORDER AND ADJUDGE: Plaintiff's Motion is granted. Plaintiff shall have until April
17, 2020, to effectuate service of a summons and Complaint upon Defendant.

SO ORDERED this day of , 2020.

 

By:

 

UNITED STATES DISTRICT JUDGE

 

 

 
Céssd:19-2.c0 TMSSG6K Dinomeaah 24 0 Fiébaa/22220 Page Diot 4

KEVIN T. CONWAY, ESQ.

 

ATTORNEY AT LAW

LICENSED IN

N.Y., N.J., CT.
80 Red Schoolhouse Road, Suite 110 c/o DeCotiis, Fitzpatrick, Cole & Giblin, LLC
Spring Valley, NY 10977 61 South Paranius Road, Suite 250
Tel: (845) 352-0206 Paramus, NJ 07652
Fax: (845) 352-0481 Tel: (201) 928-1100

March 23, 2020
Application granted,

The Honorable Judge John G. Koeltl SO ORDERED.
United States Courthouse
500 Pearl Street New York, NY /s/ John G, Koeltl
New York, NY 10007 March 23, 2020 John G. Koeitl, U.S.D.J.

 

 

 

Re: 1:19-cv-07189-JGK Plaintiff's Fifth Letter Motion for Extension of Time within
Which to Effectuate Service on Defendant

Dear Judge Koelitl:

Pursuant to Fed. R. Civ. P. 4(m), Plaintiff, Malibu Media, LLC, move for entry of an order
extending the time within which Plaintiff has to serve the John Doe Defendant with a Summons
and Complaint, and states:

1. Plaintiff commenced this action against the internet subscriber assigned IP
98.116.191.111 (“Defendant”) on July 31, 2019, at which time it filed a complaint alleging that
Defendant copied and distributed one or more of Plaintiff's copyrighted works, all without
Plaintiff’s consent. See CM/ECF 1. Plaintiff asserted a claim for direct copyright infringement,
and requested that Defendant delete and permanently remove, and be enjoined from continuing to
infringe, Plaintiff's copyrighted works. See id.

2. On September 3, 2019, Plaintiff was granted leave to serve a third-party subpoena

on Defendant’s ISP, Verizon, to obtain the Defendant’s identifying information [CM/ECF 7].

 
Céasd 19-60 TINSSGGK Dinos h 2a 0 FiK2ROA222020 PRage fot 4

Plaintiff issued the subpoena on September 8, 2019 and received the ISP’s response on or about
November 18, 2019.

3. Upon receipt of the subscriber’s identifying information, Plaintiff conducted a
thorough investigation and determined that a good faith basis exists to name the subscriber as the
defendant infringer.

4, Accordingly, Plaintiff filed its Amended Complaint to name the Defendant
[CM/ECF 14] and requested that the Clerk issue a summons as to the Defendant. The Court issued
the summons on December 16, 2019.

5. On or about December 19, 2019, Plaintiff sent the Summons and Amended
Complaint to its process server. The process server has advised that he has been escorted to
Defendant’s apartment door by the doorman of the building in an attempt to serve Defendant but,
there has been no response at the door. Plaintiff’s process server further advised that, during his
last attempt to serve the Defendant, he heard sounds from inside the apartment door, but no one
answered.

6, Due to the recent restrictions placed by health department, city officials, and our
Coutts due to COVID-19 virus, our process servers have restricted the amount of attempts they
make on a Defendant. Therefore, at this time, Plaintiff's respectfully request this Honorable Court
extend the deadlines to effectuate service until at least twenty-five days (25) after March 23, 2020.

7. Therefore, Plaintiff has asked its process server for an affidavit detailing its service
efforts, and Plaintiff will be filing its Motion for Alternate Service seeking leave of this Honorable
Court to serve Defendant by alternate means subsequent to this Motion for Extension of Time.

8. Pursuant to this Court’s Order on Plaintiff's Third Motion for Extension of Time

Within Which It Has to Effectuate Service on John Doe Defendant, [CM/ECF 24], Plaintiff was

 

 
Céssd 19-*cODIS9GGEK Dinnueah 28.0 Fibbda22200 Paggé Biot 4

required to effectuate service on the Defendant no later than March 23, 2020.

9, Procedurally, Plaintiff respectfully requests that the time within which it has to
effectuate service of the summons and Amended Complaint on Defendant be extended until at
least twenty (25) days, or until April 17, 2020. The additional time will allow Plaintiffs process
server time to observe the Department of Health Guidelines and adhere to the quarantine guidelines
placed by local officials.

10. This motion is made in good faith and not for the purpose of undue delay.

li. None of the parties will be prejudiced by the granting of this extension.

WHEREFORE, Plaintiff respectfully requests that the time within which it has to effectuate
service of the summons and Complaint on Defendant be extended until April 17, 2020. A proposed

order is attached for the Court’s convenience.

Dated: March 23, 2020 Respectfully submitted,

By: /s/ Kevin T. Conway
Kevin T. Conway, Esq. (8C-3347)
80 Red Schoolhouse Road, Suite 110
Spring Valley, New York 10977-6201
T: 845-352-0206
F: 845-352-0481

E-mail: ktemalibu@gmail.com
Attorney for Plaintiff

CERTIFICATE OF SERVICE

Thereby certify that on March 23, 2020, I electronically filed the foregoing document with
the Clerk of the Court using CM/ECF and that service was perfected on all counsel of record and
interested parties through this system.

By: /s/ Kevin T. Conway

 
Cpe LMG IR BHGEK PRE EEAED FRI RAR Paape ose

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

xX
MALIBU MEDIA, LLC,
Case No. 1:19-cv-07189-JGK
Plaintiff,
VS.
REDACTED
Defendant. :
x

 

 

ORDER ON PLAINTIFF’S FIFTH MOTION FOR EXTENSION OF TIME WITHIN
WHICH IT HAS TO EFFECTUATE SERVICE ON DEFENDANT

THIS CAUSE came before the Court upon Plaintiff's Fifth Motion for Extension of Time
Within Which it Has to Serve Defendant with a Summons and Complaint (the “Motion”), and
the Court being duly advised in the premises does hereby:

ORDER AND ADJUDGE: Plaintiffs Motion is granted. Plaintiff shall have until April |
17, 2020, to effectuate service of a summons and Complaint upon Defendant.

SO ORDERED this __ day of , 2020.

By:

 

UNITED STATES DISTRICT JUDGE

 
Chae Th aw CYR IK Demurrenttito4 AltiGd24e) Pea Taff

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

x
MALIBU MEDIA, LLC,
Case No. 1:19-cv-07189-JGK.
Plaintiff,
VS,
REDACTED
Defendant. :
x

 

ORDER ON PLAINTIEF’S SIXTH MOTION FOR EXTENSION OF TIME WITHIN
WHICH IT HAS TO EFFECTUATE SERVICE ON DEFENDANT

 

THIS CAUSE came before the Court upon Plaintiffs Sixth Motion for Extension of

Time Within Which it Has to Serve Defendant with a Summons and Complaint (the “Motion”),

 

and the Court being duly advised in the premises does hereby:
ORDER AND ADJUDGE: Plaintiff’s Motion is granted. Plaintiff shall have until June 5,
2020, to effectuate service of a summons and Complaint upon Defendant.

SO ORDERED this day of , 2020.

By:

 

UNITED STATES DISTRICT JUDGE
Céssé'19-AcOTMSIGEK DinaumerhGt 2 Fikbee4/2/2220 Pkg Dick 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK.

 

x
MALIBU MEDIA, LLC,
Case No. 1:19-cv-07189-JGK
Plaintréf,
VB.
REDACTED |

Defendant. :

x

 

ORDER ON PLAINTIFE’S SIXTH MOTION FOR EXTENSION OF TIME WETHIN
WHICH IT HAS TO EFFECTUATE SERVICE ON DEFENDANT

THIS CAUSE came before the Court upon Plaintiff's Sixth Motion for Extension of
Time Within Which it Has to Serve Defendant with a Summons and Complaint (the “Motion”),
and the Court being duly advised in the premises does hereby:

ORDER AND ADJUDGE: Plaintiff's Motion is granted. Plaintiff shall have until June 5,
2020, to effectuate service of a summons and Complaint upon Defendant.

SO ORDERED this 22 day of April , 2020.

 

/s/ John G. Koelitl
UNITED STATES DISTRICT JUDGE

By:

 

 

 
Céss4.:19-Ar0TIS9GGK DinoueriG113 FikRaI42 2220 PRagé. bib 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

-X
MALIBU MEDIA, LLC,
Case No. 1:19-cv-07189-JGK
Plaintiff,
vs.
REDACTED
Defendant. :
x

MOTION FOR ALTERNATE SERVICE ON DEFENDANT YI-TING CHEN

NOW COMES the Plaintiff, Malibu Media, LLC, through the undersigned attorneys, who
moves under Federal Rule of Civil Procedure 4(e)(1), and New York Consolidated Laws CVP §
308(5), for an order permitting alternate service of the December 16, 2019 Summons and Amended
Complaint on Defendant as follows:

1. This Court should permit alternate service of the summons and Amended
Complaint on Defendant aero. because Plaintiff has tried unsuccessfully to serve
personally several times, thus making personal service impracticable.

2. This Court-should permit alternate service of the summons and complaint on
Defendant areas. because the proposed alternate service is reasonably calculated to give
notice and an opportunity to be heard in this action, thus according with the basic procedural
due process requirements.

3. As shown in the attached sworn affidavits of process server Frederick Pringle and

Euclide Decastro, Mr. Pringle attempted to serve Defendant SB NOUESB two times at last

known address, REDACTED (the “Last Known Address”).

 
Céasd14-c0DMS9IGGEK Diaoumeh G13 FiRBROIAL2R0 Pagge Dios 3

See Affidavit of Attempted Service sworn to by Frederick Pringle, attached hereto as Exhibit “A.”

4, During each service attempt, there was no answer at the residence. Id. On January
15, 2020, the doorman at the building attempted to contact Defendant but there was no answer Id.
On January 22, 2020, Mr. Pringle was escorted by the doorman to Defendant’s apartment. Mr.
Pringle knocked on the door but here was no answer Id.

5. On January 23, 2020 Plaintiff’s process server, Mr. Euclide Decastro attempted to
serve Defendant, Mr. Decastro noted that he heard sounds inside the apartment, but no one
answered.

6. Plaintiff, via the process servers, have tried to serve Defendant and
the process server has concluded that he failed to serve Defendant at the Last Known Address.

7. As aresult, personal service is impracticable.

8. However, the proposed alternate service requested in paragraph B below is
reasonably calculated to notify the Defendant of the action and give an opportunity to be
heard.

9. Due to Plaintiff's diligence in attempting to serve despite Defendant’s possible
avoidance of service, Plaintiff also requests twenty-one days from the date of an Order on this
Motion to serve rateneemg DAC TED by alternate service.

10. A memorandum of law in support of this motion, and proposed order are filed
contemporaneously herewith.

THEREFORE, Plaintiff respectfully requests this Court to:

A. Grant this motion.

B. Permit Plaintiff twenty-one (21) days to serve Defendant by alternate

service, including posting at ji Last Known Address and sending a summons and copy

 

 
Céad 19-200 TES9GKK Dinoumert G13 Fit OI/2B2Q0 PRage BtoB 3

of the Amended Complaint by registered or certified mail, return receipt requested, and

delivery restricted to the addressee at the Last Known Address.

Dated: May 15, 2020 Respectfully submitted,

By: /s/ Kevin T, Conway
Kevin T. Conway, Esq. -K:C-3347

80 Red Schoolhouse Road, Suite 110
Spring Valley, NY. 10977

T: 845-352-0206

F; 845-352-0481

E-mail: ktemalibu@gmail.com
Attorney for Plaintiff

CERTIFICATE OF SERVICE

I hereby certify that on May 15, 2020, I electronically filed the foregoing document with
the Clerk of the Court using CM/ECF and that service was perfected on all counsel of record and
interested parties through this system.

By: /s/ Kevin T. Conway
Kevin T. Conway, Esq.

 
&., Ine.

| Broadway

510

w York, NY 043
1925-4220
w.disnationalcgm

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

wane weneneeneueanene X
MALIBU MEDIA, LLC,
Civil Action No. 1:19-cv-07189-JGK
Plaintiff,
AFFIDAVIT OF
Vv. ATTEMPTED SERVICE
Defendant.
ooo -X
STATE OF NEW YORK ]
8.8.
COUNTY OF NEW YORK)

‘FREDERICK PRINGLE, being duly sworn, deposes and says that he is over the age of eighteen
years, is employed by the attorney service, D.L.S., Inc., and is not a party to this action.

That on the 15" day of January, 2020, at approximately 1:43 pm, deponent attempted to serve a
true copy-of the SUMMONS IN A CIVIL ACTION, AMENDED COMPLAINT— ACTION FOR DAMAGES

 

 

 

FOR PROPERTY RIGHTS INFRINGEMENT, ORDER ON PLAINTIFF’S SECOND MOTION TO ADJOURN
INITIAL PRETRIAL CONFERENCE AND EXTEND THE DEADLINE TO FILE A JOINT

~ DISCOVERY/CASE MANAGEMENT PLAN, AND NOTICE OF FILING RULE 7.1 DISCLOSURE ~~

STATEMENT upon pee ea S8)at REDACTED but the

doorman called up and there was no answer to the apartment.

That on the 22™ day of January, 2020, at approximately 10:00 am, deponent attempted to serve a
true copy of the SUMMONS IN A CIVIL ACTION, AMENDED COMPLAINT— ACTION FOR DAMAGES .
FOR PROPERTY RIGHTS INFRINGEMENT, ORDER ON PLAINTIFF’S SECOND MOTION TO ADJOURN
INITIAL PRETRIAL CONFERENCE AND EXTEND THE DEADLINE TO FILE A JOINT

DISCOVERY/CASE MANAGEMENT PLAN, AND NOTICE OF FILING RULE 7.1 DISCLOSURE _

 

 

 
 

STATEMENT upon BERNE ai REDACTED | but deponent

was escorted by security to the apartment and there was no answer to the apartment door.

LL Px

_ FREDERICK PRINGLE, #2067891

 

Sworn to before me this
14" day of February,.2020

    

 

 

a z
yf NOT, BUC. HAM HIPS
( SARY PUBLIC, STATE OF NEW YORIC
MO. OFRIB1O0718
QUALIFIED IN NEW YORK COUNTY
COMMISSION EXPIRES MAY 17, 2620

 

 

$., Ine,
Broadway

§14

! York, NY 1013
925-1220
v.disratiogal.com

 

 

 
BLS., Ine,

401 Broadway

Sta. 510

New York, NY 10043
242-825-1220

yew, disnational.com

 

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

. saeeenneneeeneeeeseeeecceeeennenenenenen X
MALIBU MEDIA, LLC,
Civil Action No, 1:19-cv-071894JGK
Plaintiff,
AFFIDAVIT OF
Vv. ATTEMPTED SERVICE
ae
~ Defendant.
X
STATE OF NEW YORK J
5.
COUNTY OF NEW YORK)

EUCLIDE DECASTRO, being duly sworn, deposes and says that he is over the age of elghteen years, is
employed by the attomey service, D.L.S., Inc., and is not a party to this action.
That on the 23" day of January, 2020, at approximately 6:30 pm, deponent attempted to serve a true copy

of the SUMMONS IN A CIVIL ACTION, AMENDED COMPLAINT— ACTION FOR DAMAGES FOR PROPERTY

| RIGHTS INFRINGEMENT, ORDER.ON PLAINTIFF’S SECOND MOTION TO. ADJOURN INITIAL PRETRIAL...

CONFERENCE AND EXTEND THE DEADLINE TO FILE A JOINT DISCOVERY/CASE MANAGEMENT PLAN, AND

NOTICE OF FILING RULE 7,1 DISCLOSURE STATEMENT upon REDACTED

a IREDACTED! but deponent heard sounds inside, but no one came to the doar,

ot.

EUCLIDE DECASTRO, #2079464

Sworn to before me this
14" day of Feb 2020

   

 

 

OTARVEUBLIC 7

JOMATHAN FIPPS
NOTARY PUSLIC, STATE OF NEW YORK
NO. O19 109748
QUALIFIED IM NEW YORK COUNTY
COMMISSION EXPIRES MAY TY, 2020

 

 
Case I aww EK «Tourette OR He) Peppe tlaif2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

x
MALIBU MEDIA, LLC,
Case No. 1:19-cv-07189-IGK.
Plaintiff,
vs.
REDACTEDR
Defendant. :
x

 

ORDER ON PLAINTIFE’S MOTION FOR ALTERNATE SERVICE ON DEFENDANT
»

THIS CAUSE came before the Court upon Plaintiff's Motion for Alternate Service on
Defendant the (“Motion”), pursuant to Fed. R. Civ. P. 4(e)(1), and New York
Consolidated Laws CVP § 308(5). This is a case for copyright infringement arising under United
States Copyright Act of 1976, as amended, 17 U.S.C. §§ 101 et seq. The Court being duly advised

in the premises does hereby:

 

ORDER AND ADJUDGE:

1. Plaintiff’s Motion is granted.

2. Plaintiff is permitted to serve Defendant SBE N@ISB) by alternate service, including

 

posting a summons and copy of the Amended Complaint at a Last Known Address

 

and sending a copy by registered or certified mail, return receipt requested, and delivery

restricted to the addressee at the Last Known Address, REDACTED

3. Plaintiff shall have twenty-one (21) days from the date of this Order to serve Defendant

RISB NOMS®) by alternate service.

 
Care tk av OVER MnomurenttSkliS FleCae Peage2aifZ

4. Defendant shall have twenty-one (21) days from acknowledgement of the receipt of
mail to file an Answer or other responsive pleading with this Court.
5. Ifthe Defendant fails to do so, he will be subject to Default.

SO ORDERED this __ day of , 2020.

By:

 

UNITED STATES DISTRICT JUDGE

 
Céasé 14-McdDMSIGEK DRnaneadh 2.6 FiebasAH200 Pape Dios 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

X
MALIBU MEDIA, LLC,
Case No. 1:19-cv-07189-JGK.
Plaintiff,
VS,
REDACTED
Defendant. :
x

 

BRIEF IN SUPPORT OF MOTION FOR
ALTERNATE SERVICE ON DEFENDANT YI-TING CHEN

Plaintiff hereby respectfully requests that this court should permit alternate service of the
summons and Amended Complaint on Defendant ees. because personal service is
impracticable, and the proposed alternate service is reasonably calculated to give Defendant notice
and an opportunity to be heard in this action, thus according with the basic due process
requirements.

With irrelevant exceptions, such as minors or incompetents, "service upon an
individual...may be effected in any judicial district of the United States:

( 1) pursuant to the law of the state in which the judicial district is located, or in

which service is effected, for the service of a summons upon the defendant in an

action brought in the Courts of general jurisdiction of the State ...

Fed. R. Civ. P. 4(e}{1).
The applicable state and state law is New York, and the New York Consolidated Laws

define New York law regarding service of a summons and complaint. Under these rules, where

personal service is impracticable, the court has discretion to permit alternate service:

 

 
Céssd19-Mc0DIMS9GGK Dinounah G2 6 FiRROI/AH/220 Phage Bios 3

Personal service upon a natural person shall be made by any of the following
methods:... (5) in such manner as the court, upon motion without notice, directs, if
service is impracticable under paragraphs one, two and four of this section.

New York Consolidated Laws CVP § 308(5).

The affidavits of process servers, Frederick Pringle and Euclide Decastro, are attached as
Exhibit “A” to the Motion for Alternate Service. These affidavits detail the attempts that Mr.
Pringle and Mr. Decastro made to serve Defendant Sey Ogg SB) and demonstrates that Defendant
REDACT EDERENalntcaead ces

In this matter, personal service is impracticable, and alternate service is essential. In this
situation, the applicable New York Consolidated Laws permit Plaintiffs proposed alternate
service. Plaintiff's multiple attempts to serve Defendant REDACTED ESaorrllnaels Last
Known Address have been unsuccessful. However, Plaintiff has concluded that Defendant resides
at the Last Known Address and is avoiding service.

Plaintiff requests that the Court allow service to be effected under New York Consolidated
Laws CVP § 308(4):

[Where service under paragraphs one and two cannot be made with due diligence, by
affixing the summons to the door of either the ... dwelling place or usual place of abode
within the state of the person to be served and by ... mailing the summons to such person
at his or her last known residence ... in an envelope bearing the legend ‘personal and
confidential’ and not indicating on the outside thereof, by return address or otherwise, that
the communication is from an attorney or concerns an action against the person to be
served, such affixing and mailing to be effected within twenty days of each other[.]

Accordingly, Plaintiff's proposed alternate service is reasonably calculated to notify
Defendant RSRINCMES® of this action and give him an opportunity to be heard. Thus, an alternate
service order is justified and necessary. Due to Plaintiff’s diligence in attempting to serve, Plaintiff

also requests twenty-one days from the date of an Order on this Motion to serve Defendant jj

by alternate service. A proposed order is filed contemporaneously herewith.

 

 

 
Céssé.:19-ec0DIMNS9GGK Dinouee 6 G2 6 Fi6bhd542200 Phage Sfo8 3

CONCLUSION
THEREFORE, PLAINTIFF respectfully requests this Court to:
A. Grant this motion.
B. Permit Plaintiff twenty-one days to serve Defendant ayes) by alternate service
including posting | Last Known Address and sending a summons and copy of the
Amended Complaint by registered or certified mail, return receipt requested, and

delivery restricted to the addressee at the Last Known Address.

Dated: May 15, 2020 Respectfully submitted,

By: /s/ Kevin T. Conway
Kevin T. Conway, Esq. (KC-3347)

80 Red Schoolhouse Road, Suite 110
Spring Valley, NY. 10977

T: 845-352-0206

F: 845-352-0481

E-mail: ktcmalibu(@gmail.com
Attorney for Plaintiff

 

 

CERTIFICATE OF SERVICE

Thereby certify that on May 15, 2020, I electronically filed the foregoing document with
the Clerk of the Court using CM/ECF and that service was perfected on all counsel of record and
interested parties through this system.

By: /s/ Kevin T. Conway
Kevin T. Conway, Esq.
Cased L9-OCOtSdGKk Dowie 7 Fitdleds aso pRege bof 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

MALIBU MEDIA, LLC,
Plaintiff,

19cv7189 (JGK)
- against -

as

JOHN G. KOELTL, District Judge:

ORDER

 

Defendant.

 

 

The time to file a Rule 26(f} report is extended to July
17, 2020. The initial conference is adjourned to July 24, 2020

at 10:00 AM. The request to permit alternative service of the

 

summons and amended complaint is denied without prejudice. Three

efforts to serve by the process server all within a single ten-

 

day period are insufficient at this time to demonstrate that

personal service is impracticable. See Silverman v. Sito

 

Marketing LLC, No. 14-cv-3932, 2015 WL 13651281, at *5 (#.D.N.Y.
Mar. 9, 2015) (finding that impracticability to effect service
by traditional methods had not been established because, among
other reasons, the process server had made “limited efforts”).
SO ORDERED.
Dated: New York, New York

May 18, 2020 /s/ John G. Koeitl

John G. Koeltl
United States District Judge

 
 

Cénsd 19-60

  

UNITED STATES DISTRICT CGURT
SOUTHERN DISTRICT OF NEW YORE

 

MALIBU MEDIA, LLC,

Civil Aetion No. 1:19-cv-07189-EGK

Plainiiffts),
AFFIDAVIT OF SERVICE

¥.

Defendant(s}.

 

5,5.
COUNTY OF NEW YORK}

FREDERICK PRINGLE, being duly sworn, deposes and says that he is over eighteen years of age, is employed by
the.attorney service, DLS, INC., and is not a party to this action.

That on the 25" day of dune, 2020, at approximately the time of 12:40 pai, deponent served a true copy of the
SUMMONS IN A CIVIL ACTION, AMENDED COMPLAINT— ACTION FOR DAMAGES FOR PROPERTY RIGHTS
INFRINGEMENT, ORDER ON PLAINTIFF'S SECOND MOTION TO ADJOURN INITIAL PRETRIAL CONFERENCE AND
EXTEND THE DEADLINE TO FILE A JOINT DISCOVERY/CASE MANAGEMENT PLAN, AND NOTICE OF FILING RULE 7.1
DISCLOSURE STATEMENT upon REDACTED Be
delivering and leaving the same with USARRN@MIT at that address. At the time of service, deponent asked
whether he is in active military service for the United States of America or for the State in any capacity whatever or dependent
uport a person in active military service and received a negative reply.

___YETING CHEN is an GRSEME) approximately il years of age, stands approximately ilifeet jij inches tall, weighs

approximately jij pounds with hair and jiliiileyes,
tid £0.

FREDERICK PRINGLE #2067891
Sworn to before mé this / .

   

 

D.L.S., loc, q aA

401 Broadway

Ste, 514

New York, NY 46043
242-925-4220

we. dlsaational. com

 

 

 

 

JONATHAN RIPBS
NOTARY PUBLIC, STATE OF NEW YORE.
Registration No. OVRIGIO9718
Qualified in New York County
My Commission Expires May 17, 2024

 

 

 

 

 
Chase I ew CVE IGK Demure AietOZia Pape taifil

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

>
MALIBU MEDIA, LLC,
Case No. 1:19-cv-07189-JGK.
Plaintiff,
vs.
=) ag DY \Oa Et D)
Defendant.
x

 

ORDER ON PLAINTIFE’S SIXTH MOTION TO ADJOURN INITIAL PRETRIAL
CONFERENCE AND EXTEND THE DEADLINE TO FILE A JOINT DISCOVERY/
CASE MANAGEMENT PLAN

THIS CAUSE came before the Court upon Plaintiff's Fifth Motion to Extend the Deadline
to File a Joint Discovery/Case Management Plan and to Adjourn Initial Pretrial Conference (the
“Motion”), and the Court being duly advised in the premises does hereby:

ORDERED and ADJUDGED: Plaintiffs Motion is GRANTED. The Initial Pretrial

Scheduling Conference on the above matter is now set for

 

DONE AND ORDERED this __ day of , 2020,

By:

 

UNITED STATES DISTRICT JUDGE

 
Céssd:19-mMc0NIS9GEK DinaneerihGe20 Filed V22/220 Pagaya. dicot 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

x
MALIBU MEDIA, LLC,
Case No. 1:19-cv-07189-JGK.
Plaintiff,
VS. : CLERK’S CERTIFICATE
OF DEFAULT
REDACTEDS
Defendant. :
xX

 

L RUBY J. KRAJICK, Clerk of the United States District Court for the Southern District
of New York, do hereby certify that this action was commenced on July 31, 2019, with the filing
ofa summons and complaint, that an Amended Complaint was filed on December 15, 2019, a copy
of the summons and Amended Complaint were duly served upon Defendant, via
individual service on June 25", 2020, and proof of service was therefore filed on July 8th, 2020,
Doe. #35.

I further certify that the docket entries indicate that the defendant has not filed an answer or
otherwise moved with respect to the complaint herein. The default of the defendant is hereby noted.
Dated: New York, New York

, 2020.

RUBY J. KRAJICK.
Clerk of Court

 

By:
Deputy Clerk

 
Chase 1 1avOV EK Damumentte2 ied eD Pope ais

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

x
MALIBU MEDIA, LLC,
Case No, 1:19-ev-07189-JGK
Plaintiff,
VS.
REDACTED
Defendant. :
x

 

DECLARATION IN SUPPORT OF REQUEST FOR CLERK’S
CERTIFICATE OF DEFAULT

I, Kevin T. Conway, declare under penalty of perjury that the following facts are true and
correct to the best of my information and belief:

L. Tam the attorney for the Plaintiff in this action.

2. A Complaint was filed herein on July 31, 2019 [CM/ECF 1].

3. This is a case for copyright infringement arising under United States Copyright Act
of 1976, as amended, 17 U.S.C. §§ 101 et seq. (the “Copyright Act”).

4, This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §
1331 (federal question); and 28 U.S.C. § 1338 (patents, copyrights, trademarks and unfair
competition).

5. Plaintiff used proven IP address geolocation technology which has consistently
worked in similar cases to ensure that Defendant’s acts of copyright infringement occurred using
an Internet Protocol address (“IP address”) traced to a physical address located within this District,

and therefore this Court has personal jurisdiction over defendant because (i) Defendant committed

 
Care iia Gia JIGK DimumeantRe2 PROD Page 2a

the tortious conduct in this State, (ii) Defendant resides in this State, and/or (iii) Defendant has

engaged in substantial and not isolated business activity in this State

6. Indeed, Defendant resides in the State of New York at REDACTED

REDACTED . As such, this Court has personal jurisdiction.

7. On December 15, 2019, Plaintiff filed its Amended Complaint [CM/ECF 14].

8. Service of summons and Amended Complaint were obtained as follows:
Defendant Date of Service, Type of Service
REDACTED June 25, 2020, Individual Service

9. According to New York Civil Practice Law and Rules §308, service of process on

an individual is accomplished by delivering the summons within the state to the person to be
served.
10. The Affidavit of Service details that the process server served the Defendant at his
usual place of abode by delivering a copy of the summons and amended complaint by the
methods described above. [CM/ECF 35]. Thus, service is appropriate.

11. More than twenty-one (21) days have elapsed since the Defendant, REDACTED}
in this action was served, and the esreeemg ee DAC TED) has failed to plead or otherwise defend
this action as provided by the Federal Rules of Civil Procedure.

12. Defendant, paar Neu. on information and belief, is not a minor, incompetent,

or on active duty in the U.S. Military.

 

 
Case th i@eawOy Eek Mommie AiO 2yeD Pepe Baits

DECLARATION

PURSUANT TO 28 U.S.C. § 1746, I hereby declare under penalty of perjury under the
laws of the United States of America that the foregoing is true and correct.

Executed on this 24" day of July, 2020.

 

By:

 

Kevin T. Gonway, Esq.
Césd:19-c0 DdS9G6 kK DRnsuere hee 2 Fikehb@ /2/2H2(20 Pagga bat v

  
    

aban eka he nek EE En METI oa athe

ste SEIN y
BOCUMEM
FOTRONICALLY

CH:

UNITED STATES DISTRICT COU Fl
SOUTHERN DISTRICT OF NEW ¥

 

 

 

MALIBU MEDIA, LLC,
Case No. 1:19-cv-07189-JGEK
Plaintiff,
vs. ; CLERK’S CERTIFICATE
- OF DEFAULT
Sn Xena
Defendant.

cane eee manene tween X

 

1, RUBY J. KRAJICK, Clerk of the United States District Court for the Southern District
of New York, do hereby certify that this action was commenced on July 31, 2019, with the filing
ofa summons and complaint, that an Amended Complaint was filed on December 15, 2019, a copy
of the summons and Amended Complaint were duly served upon Defendant, via
individual service on June 25", 2020, and proof of service was therefore filed on July 8th, 2020,
Doe. #35.

1 further certify that the docket entries indicate that the defendant has not filed an answer or
otherwise moved with respect to the complaint herein. The default of the defendant is hereby noted.

Dated: New York, New York

aie 1, 2020.

RUBY J. KRAJICK
Clerk of Court

By: Lae

Deputy Clerk

 
Céss4 19-McOTMSIGEK Danaus bE23 Fiékbd VAWa2O PRgeyd Diot 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

x
MALIBU MEDIA, LLC,
Case No. 1:19-cv-07189-JGK
Plaintiff,
vs.
REDACTED

Defendant. :

x

 

MOTION FOR ENTRY OF FINAL DEFAULT JUDGMENT
AGAINST DEFENDANT [psi By Xe dB)

Plaintiff, Malibu Media, LLC (“Plaintiff”), by and through undersigned counsel, and
pursuant to Fed. R. Civ. P. 55, and Local Rule 55.2, hereby files its Motion for Entry of Final
Default Judgment (“Motion”) against Defendant, (“Defendant”), and in support
thereof, states:

1. This is a case for copyright infringement arising under United States Copyright Act
of 1976, as amended, 17 U.S.C. §§ 101 et seq. (the “Copyright Act”).

2. This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §
1331 (federal question); and 28 U.S.C. § 1338 (patents, copyrights, trademarks and unfair
competition).

3. Plaintiff used proven IP address geolocation technology which has consistently
worked in similar cases to ensure that Defendant’s acts of copyright infringement occurred using
an Internet Protocol address (“IP address”) traced to a physical address located within this

District, and therefore this Court has personal jurisdiction over defendant because (i) Defendant

 
Céssé 14-0 Ti8S9GGK Dinonarah 623 Fike d 7/20/2020 PRage Biot 4

committed the tortious conduct in this State, (ii) Defendant resides in this State, and/or (iii)

Defendant has engaged in substantial and not isolated business activity in this State.

4, Indeed, Defendant resides in the
as
5. On July 31, 2019, Plaintiff filed its Complaint in this action [CM/ECF 1].
6. On December 15, 2019, Plaintiff filed its Amended Complaint [CM/ECF 14].
7. Service of summons and Amended Complaint was obtained as follows:
Defendant Date of Service, Type of Service
June 25, 2020, Individual Service
8. Pursuant to New York Civil Practice Law and Rules §308, personal service on a
natural person shall be made by delivering the summons within the state to the person to be served.
9. The Affidavit of Service [CM/ECF 35] describes personal service on the Defendant. Thus,
service is appropriate.
10. Defendant has failed to plead or otherwise defend against Plaintiff's
Amended Complaint.
11. A Clerk’s Certificate of Default was issued as to Defendant MSBiXen iss) on July
27, 2020 [CM/ECE 39].
12. Defendant is not an infant, an incompetent person or in active military service. See
Decl. of Kevin T. Conway, Esq.
13. This Motion is based on the allegations in Plaintiff's Amended Complaint.
Defendant has admitted all of the facts alleged therein by failing to plead or otherwise respond to
the Amended Complaint. See, e.g., Malibu Media, LLC v. Ofiesh, No. 1:16-CV-202 (FIS/DEP),

2017 U.S. Dist. LEXIS 93463, at *3 (N.D.N.Y. June 19, 2017); Greyhound Exhibitgroup, Inc. v.

 

 
Célssdé:14-McOMIASIGEK Dinouaerh G23 Fifeked 7/AW/220 Paggs Biot 4

E.L.U.L. Realty Corp., 973 F.2d 155, 158 (2d Cir. 1992) (citation omitted); see also Granite
Music Corp. v. Ctr. St. Smoke House, Inc., 786 F. Supp. 2d 716, 726 (W.D.N.Y. 2011) (citation
omitted),

14. This Motion is further based on the facts attested to in the Declaration of Kevin T.
Conway, Esq., and the record of the proceedings and papers on file herein. These materials are
sufficient to justify the requested relief.

WHEREFORE, Plaintiff, Malibu Media, LLC, respectfully requests entry of a final
judgment as a result of default in favor of Plaintiff and against Defendant, REDACTED} in the
form of the Proposed Final Default Judgment and Permanent Injunction attached hereto, and for
such other and further relief this Court deems just and proper. A proposed Order to Show Cause
Why Court Should Not Enter Default Judgment Against Defendant is attached to

this instant filing.

Dated: July 30, 2020 Respectfully Submitted,

By:  /s/ Kevin T. Conway
Kevin T. Conway (KC-3347)
80 Red Schoolhouse Road, Suite 110
Spring Valley, NY 10977
T: (845) 352-0206
F: (845) 352-0481

Email: ktemalibu@gmail.com
Attorneys for Plaintiff

 

 
Céssd :19-AeONMSIGEK Dianne 3 Fife VAW2R0 Pagg4 bfot 4

CERTIFICATE OF SERVICE
I hereby certify that on July 30, 2020, I electronically filed the foregoing document with
the Clerk of the Court and all parties using the CM/ECF system. Participants in the case who are
registered CM/ECE users will be served by the CM/ECE system.
I further certify that some of the participants in the case are not CM/ECF users. I have
mailed the foregoing document via U.S. Mail to the persons set forth in the Service List below.

By: /s/ Kevin T. Conway
Kevin T. Conway, Esq.

Service List
REDACTED

 

 
Cree i (Baw OyV eK ODnumesnitso24 FiRCZERIeD Peappe Tait

UNITED STATES DISTRICT COURT
SGUTHERN DISTRICT OF NEW YORK

 

x
MALIBU MEDIA, LLC,
Case No. 1:19-cv-07189-]GK.
Plaintiff,
V5.
REDACTED

Defendant.

xX

 

 

THIS CAUSE is before the Court on Plaintiff's Motion for Final Default Judgment
Against (“Motion”). Having considered the Motion, being otherwise duly
advised in the premises, and good cause appearing, the Court hereby

FINDS:

1. The address of Plaintiff is:

30700 Russell Ranch Road, Suite 250,
Westlake Village, CA, 91362

The name and address of Defendant is:

REDACTED

 

2. This Court has jurisdiction over the subject matter of this case and the parties.
3. Venue is proper in this District.

4, The Amended Complaint states claims for direct copyright infrmgement, in

 

 
Case hPa Gv JIGK Demumentt024 FOSDIO Page Dalit

violation of 17 U.S.C. § 101, and contributory copyright infringement upon which relief may be
granted against Defendant.

5. Defendant has failed to plead or otherwise defend against Plaintiff's Amended
Complaint in this action.

6. A Certificate of Default was issued as to Defendant on July 27, 2020.

7. Defendant is not an infant, incompetent person or in active military service.

8. By reason of default, Defendant has admitted the truth of the allegations in
Plaintiff’s Amended Complaint.

9. Under Count I of the Amended Complaint, Defendant is hereby found liable to
Plaintiff for willfully committing direct copyright infrmgement.

10. Defendant will continue to cause Plaintiff irreparable injury. Specifically, there ts
an existing threat of continued violations of Plaintiff's exclusive rights to reproduce, distribute,
perform and display the sixteen (16) copyrighted works listed on Exhibit A attached hereto (the
“Works”) through Defendant’s use of the BitTorrent protocol to upload and download the Works
between and among peer users without authorization from Plaintiff.

li. | There will be no injury to Defendant caused by entry of a permanent injunction
requiring Defendant to cease infringing Plaintiff's Works.

12. Entry of a permanent injunction against Defendant “will not disserve the public
interest; in fact, to the contrary, it will protect copyrighted material and encourage compliance with
the Copyright Act.” Malibu Media, LLC v. Ofiesh, No. 1:16-CV-202 (FJS/DEP), 2017 U.S. Dist.
LEXIS 93463, at *8 (N.D.N.Y. June 19, 2017)

13. In accordance with Rule 65(d), Federal Rules of Civil Procedure, this Default

Judgment shall be binding upon Defendant and ali other persons in active concert or participation

 
Cre Th aC GK «Tomumenits24 lee) Rape Sail

with Defendant who receives actual notice of this Default Judgment.

14. Plaintiff has submitted a Declaration demonstrating that Plaintiff expended a total

of $594.00 in costs, which amount this Court finds reasonable.

b)

d)

Based on the foregoing findings, it is:

ORDERED AND ADJUDGED that Defendant Rapes

shall pay to Plaintiff the sum of $12,000.00 in statutory damages, as authorized under 17
U.S.C. § 504(c)(1), and $594.00 costs, as authorized under 17 U.S.C. § 505, making a total
of $12,59400, for which let execution issue forthwith;

shall pay to Plaintiff post-jadgment interest at the current legal rate allowed and accruing
under 28 U.S.C. § 1961 as of the date of this Default Judgment until the date of its
satisfaction;

be and hereby is enjoined from directly, contributorily or indirectly infringing Plaintiff's
rights under federal or state law in the Works, including, without limitation, by using the
internet, BitTorrent or any other online media distribution system to reproduce (e.g.,
download) or distribute the Works, or to make the Works available for distribution to the
public, except pursuant to a lawful license or with the express authority or Plaintiff;

Be and is hereby ordered to destroy all copies of Plaintiff's works that the Defendant jl
ma has downloaded onto any computer hard drive or server without Plaintiff's
authorization, and shall destroy all copies of the Works transferred onto any physical
medium or device in Defendant Sa eg iss) possession, custody, or control; and,

The Court shall retain jurisdiction over this action for six months or until the judgment is
satisfied to entertain such further proceedings supplementary and to enter such further

orders as may be necessary or appropriate to implement and enforce the provisions of this

 

 

 
Care hav IJK Memumenits24 PRC ADIeD Peppetialt4

Default Judgment.

DONE AND ORDERED this day of , 2020.

By:

 

UNITED STATES DISTRICT JUDGE

 
Care tt (Daw wOV BIE Domumestt3O25 FAieOMZEDIE) FRayge tlaifiL

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

-%
MALIBU MEDIA, LLC,
Case No. 1:19-cv-07189-JGK.
Plaintiff,
vs.
REDACTED
Defendant. :
-x

 

ORDER TO SHOW CAUSE WHY COURT SHOULD NOT ENTER DEFAULT
JUDGMENT AGAINST DEFENDANT [si BD) NOM BES D)

The Defendant shall respond in writing to this Order to Show Cause for a default judgment
by Ifthe Defendant fails to respond by that date, judgment may be entered against them
and the Defendant will have no trial. The Plaintiff may reply by . The Plaintiff shall
serve a copy of this Order to Show Cause by and shall file proof of service by
No personal appearances are required in connection with this Order to Show Cause.

DATED:

 

 

UNITED STATES DISTRICT JUDGE
JOHN G. KOELTL

 
Céss4 19.c0TIS9G6K Diucumerte-? 6 Fike W/20220 Page DiKRAO

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

---- -X
MALIBU MEDIA, LLC,
Case No. 1:19-cv-07189-IGK
Plaintiff,
vs.
Sia D) NORE =D),
Defendant. :
a x

 

MEMORANDUM OF POINTS AND AUTHORITIES
IN SUPPORT OF MOTION FOR ENTRY OF FINAL DEFAULT JUDGMENT AGAINST
DEFENDANT [aqeaD

 

 
Cés4 19-@cOVMS9GEK Dinaumarhel6 Filed VAQ220 Pagge DtoR@O

Table of Contents

L. INTRODUCTION uo. cceccccsceseseeeeeeeeseeeeteeeatentenseaecenseaseansusaeeseeerescesseseensaseensareassaeranaaeenenae sees 5
Il. PROCEDURAL BACKGROUND 0... ceeccceeteecen rece es sessesensesseesseesessenaseseneasenreeetasiansenseaeratas 5
Il. DEFAULT JUDGMENT SHOULD BE ENTERED AGAINST DEFENDANT......0..-0+ 6
A. This Court has Subject Matter and Personal Jurisdiction .........ccccee eset teeter eens 6
B. Entry of Default Judgment is Factually and Legally Appropriate... cies 6
1. Defendant’s Default Concedes the Truth of the Facts Alleged in the Amended

Complaint... .cceccceeeeeeeeeeeceeecssceesseeersseeseesseneeseneneenssseneesseneaerenegesereimnaneneereay 6

2. Plaintiffs Allegations Are Factually and Legally Sufficient to Support its Claims
of Copyright Infringement 0.0. eeeece ns eeeeeeneseeneeneeeerenesnernestenenestsiiesenateres 7
a. Plaintiff Has Demonstrated Ownership of a Valid Copyright... cee 7
b. Plaintiff Has Demonstrated Direct Copyright Infringement by Defendant...... 7
C. Statutory Damages Should be Awarded to Plaintiff..........ccccccccsssssssssssssssssssssscsssesseen 12
D. Injunctive Relief Should be Awarded to Plaintiff... ccc ceeeeterereeeretreeseeeneeees 14
E. Costs of Suit Should be Awarded to Plaintiff... cc cesses sseessesersereseeeeteeeaetsenaeees 17
TV. CONCLUSION. vucccccccccsceccscsscsessereceeesssssecseaeeenssersaseasseaevansesersseessessesssceesesessassenesnennestesennenes 18

 
Cés416-McODINSIGEK Dinaueah 6-26 Fiketd 1/AM220 Pagys Bfok@O

TABLE OF AUTHORITIES
Cases
A&N Music Corp. v. Venezia, 733 F. Supp. 955 (E.D. Pa. 1990) cece ieee tenees teen ssieenesees 18
Achte/Neunte Boll King Beteiligungs GMBH & Co KG y, Palmer, 2011 WL 4632597 (M.D. Fla.
DOLL). ceccccceessssessessesssseseeeeeseaeeesenecesestseesseseteesenesseenssaeeseseeneceesisneeenseesiansreraneaciseterseecsssennseneanns 14
Arista Records, Inc. v. Becker Enterprises, Inc., 298 F. Supp. 2d 1310 (S.D.FL.2003) oe 9
Axact (PVT), Ltd. v. Student Network Resources, Inc., 2008 WL 4754907 (D.N.J. 2008) .... 17, 18
BMG Music v. Gonzalez, 430 F.3d 888 (7 Cir, 2005) wo.cccccceceeceseesseeeecesessetsstesesvesesceneanesssenes 12
Boost Worldwide, Inc. v. Summit City Check Cashing, No. 5:11CV2466, 2012 U.S. Dist. LEXIS
39770 (N.D. Ohio Feb. 22, 2012) o..ccccccesceeeeeeseenereeeteeeeeteneeenenenensnenerenenisecerresnensnenesssseeneneas 9
Christ Ctr. of Divine Philosophy, Inc. v. Elam, No. CIV-16-65-D, 2017 U.S. Dist. LEXIS 19140
(W.D. Okla. Feb. 10, 2017)... cccscsceesceenseseessteneieseensneeenseeneeensenenecesesesesusnenesaesesssnessserasgacices 9
Columbia Pictures Television, Inc., v. Krypton Broad. of Birmingham, Inc., 259 F.3d 1186 (gh
Cir. 2001), cert. denied, 534 U.S. 1127, 112 S.Ct. 1063 (2002)... cece teseeteneeeeee estes 12
D.C. Comics Ine. v. Mini Gift Shop, 912 F.2d 29 (2d Cir, 1990) occ ccccsesecenenreeeceeeneentieneeenes 14
Donkeyball Movie, LLC v. Does 1-171, 2011 WL 1807452 (D.D.C. 2011) vse nesses 12
DSC Comms. Corp. v. DGI Tech., Inc., 81 F.3d 597 (Sth Cir, 1996). renters ccsesisens \7

eBay, Inc. v. MercExchange, LLC, 547 U.S, 388, 126 S.Ct. 1837, 164 L.Ed.2d 641 (2006)....... 15
Feist Publications, Inc. v. Rural Tel. Serv. Co., Inc., 499 U.S. 340, 111 8. Ct. 1282, 113 L. Ed.

2d 358 (L991) cocccescccssesecencneesesssesnssesensssscsrssessnsseenensssteseenssenenseensaciseeessaneapersersensaseecssseeeenasanenass 7
Fustock v. ContiCommodity Servs., Inc., 873 F.2d 38 (2d Cit. 1989) ....ccccecsenceeeeetetereneeeereess 14
Getaped.com, Inc. v Cangemi, 188 F. Supp. 2d 398 (S.D.N-Y. 2002)... eeteerenerrereteieieeeenen i4
Granite Music Corp. v. Cir. St. Smoke House, Inc., 786 F. Supp. 24 716 (W.D.N.Y, 2011)......... 7
Greyhound Exhibitgroup, Inc. v. E.L.U.L, Realty Corp., 973 F.2d 155 (2d Cir, 1992)........... 7,11

John Wiley & Son, Inc. v. Williams, 2012 U.S. Dist. LEXIS 162741 (S.D.N.Y. Oct. 26, 2012) II,
12
Liberty Media Holdings, Inc. v. Quynn Alan Phillips, Everetie v. Astrue, No. 3:11-cv-00029-

JAH-JMA, ECF No. 12 (S.D. Cal. Rune 6, 2011) oe ccccceeseeseseeeeessnneetesnensseesetaneeneeeenenenensess 14
Malibu Media, LLC v. Ofiesh, No. 1:16-CV-202 (FJS/DEP), 2017 U.S. Dist. LEXIS 93463

(N.D.NLY. June 19, 2017) veces ccesesseeeeneeseeeneeeeneeeeresttssnessasesesceseaneesiensr ees 6, 7, 16, 17
McGraw-Hill Glob. Educ. Holdings, LLC v. Khan, 2018 U.S. Dist. LEXIS 104988 (S.D.N.Y.

Fume 22, 2OL8) .eccccccccccseccsssessceceesceeseeeeeneenenesesscssesseusssesesesessaneesenssenertestsseseenseaveseetanessnseeeseeees 17
Medias & Co., Inc. v. Ty, Inc., 106 F.Supp.2d 1132 (D. Colo. 2000)... eesti neneneees 16
Microsoft Corp. v. Big Boy Distribution LLC, 589 F.Supp.2d 1308 (S.D. Fla. 2008)... 16
Ortiz-Gonzalez v. Fonovisa, 277 F.3d 59 (1% Cit. 2002)... cccccccccssesecsssesesesensssereesceeseeeeeenenennes 14
Rural Telephone Service Co., Inc. v, Feist Pubs., Inc., 1992 WL 160890 (D. Kan. 1992).......... 18
Sony BMG Music Entm’t v. Tenenbaum, 660 F.3d 487, 489-96, 497-501 (1 Cir, 2011)... 12
Stevens v. Aeonian Press, Inc., 2002 U.S. Dist. LEXIS 20189 (S.D.N.Y. Oct. 22, 2002).......... 18
Virgin Records America, Inc, v. Bagan, 2009 WL, 2170153 (D.N.J. 2009)... ssc seen 12
Warner Bros. Records, Inc., v. Novak, 2007 WL 1381748 (D.N.J. 2007) ....ccececeeeetteeneeeeeeies 17
Statutes

 

 
Céssé:19-Ac0DISIGE K DBnommarté26 FikbOW/3A0200 Pakage Sfo2@0

17 USC. § LOD cc cccccteeeceeeeteeseeeeseeesesienesesseeesnenerenseeceseensieeeeateeensnencasnanearerestenssesseeneneeneneens 6
L7 U.S.C. § LOG cc ecccecccccccsteneeeecseeseseneeeressctesteseneaseaseeesssanessenessscesceeeasnensersenesasenstensessssenesenaeney 12
L7 U.S.C. § SOQ. ccccccccccceccsesseeeseeeneseeeneeececsesessssseseeassesesessseneesseneaseeneseieascenssensesaraneseseenenssenes segs 15
17 UVS.C. § S03 ceccccsccesceeseeteesesesnsecsssessseeanesssacesessesasccunsseseeneteeenenenenecersnaiseseaaceneesseaseenesesenesteen iS
L7 U.S.C. § 504 ccc ceccceecesceneeeeecseseanscssesescseeessenssssenesecsegeseaenentersasnevaneetensnessectseessaresaeassssanscnnes 12
L7 US.C. § S05 i ccccccccccesceceseseenseereserecaeesseassenesanesesesensagsrsesessenstconenseaseessanseseecegnsesssseesassecenentens 17
QB US.C. § U33 Li cccccccccsceseeeeeeeeeneserensesessseseeessssecseecseeeeaeeenesssieeseecaeseemesneneuenssreeeeeeseannaseneceny 6
LT ULS.C. § 1338 ..ccccccccscnessceseessesecsesesnesescansssseseestesnsnsneensnseeasescnenereneissssesnteassacensessaeteeneasarsacisteneenten 6
Fed. RB. Civ. Po 55 cccccccecccscecsccesscesseseeressecseessscesscecsnsscesesescersaessensauenesasersnsraeesssensaceesenseniegigesagebiesees 5
New York Civil Practice Law and Rules §308 oo... cesses reeeseeeesesneeeetaaereeneeeenaenannenes regs 6

Other Sources

Digital Theft Deterrence Act of 1999, H.R. Rep. No. 106-216, at 3 (1999) occ tseesseeeeeens 13
“Music, How, When and Where You Want It”, International Federation for Phonographic
Ynusty.ecsccececeeceecceseneeeeeescsesscenecssecenessssenseeseectcssseaenensacersaseesaesrencegeessessanseseseensaananenenanacasanasanes 10

Princeton siudy - 99% of BitTorrent files pirated” by George Ou, originally posted January 29,

2010 on http://www.digitalsociety.org/20 10/01/princeton-study-99-of-bittorrent-files-pirated/
eseeauacaueaccnevauvecescussevevancsucsueserscenscsseascecsaaiaeaaaeaeeasicersessseessasseesssaaeaseesgeneeasenseresssaestonseageneuanaees 9-10

Testimony of Scott Turow President of the Authors Guild Before the Senate Judiciary
Committee at http://www judiciary.senate. gov/pdf/11-2-16%20Turow%20Testimony.pdf.... 10

 
Caasé:14.e\cODMSIGEK Danoueab6-2 6 Fibbo VA0/220 PRagée Siok 2O

Plaintiff, Malibu Media, LLC (“Plaintiff”), by and through undersigned counsel, and
pursuant to Fed.R.Civ.P. 55, hereby files its Memorandum of Points and Authorities in Support of
its Motion for Final Default Judgment (“Motion”) filed contemporaneously herewith against
Defendant, aay ceqiss) (“Defendant”), and in support thereof, states:

I. INTRODUCTION
Plaintiff seeks entry of default judgment against Defendant for failure to plead or otherwise
defend against Plaintiffs Amended Complaint for direct copyright infringement of Plaintiff's
motion picture works listed on Exhibit A attached hereto (the “Works”) using the internet and the
BitTorrent protocol, Defendant, by reason of default, is taken to have conceded the truth of the
factual allegations in the Amended Complaint. Plaintiff, therefore, now seeks entry of default
judgment by the Court awarding (a) statutory damages under the Copyright Act, (b) the costs
incurred by Plaintiff in this action, and (c) injunctive relief to prevent further infringement by
Defendant.
Il. PROCEDURAL BACKGROUND
1. On July 31, 2019, Plaintiff filed the Complaint in this action. [CM/ECF I].
2, On August 7, 2019, Plaintiff filed its Letter Motion for Leave to file Motion for
Leave to Serve Third Party Subpoenas Prior to Rule 26(f) Conference requesting the Coutrt’s
authorization to serve discovery on the Doe Defendant’s Internet Service Provider (“ISP”) in order
to learn the Defendant’s true identity [CM/ECF 6]. The Court granted this motion on September
3, 2019 [CM/ECF 7].
3. Pursuant to the issuance of the third party subpoena, Defendant’s ISP disclosed
Defendant’s true identity to Plaintiff. See Decl. of Kevin T. Conway, Esq. attached hereto as

Exhibit “B.”

 

 
Céss419-McOTMASIGEK DanoumwbE-26 Fike VAAL O Pages Stat @O

4, On December 15, 2019, Plaintiff filed its Amended Complaint in this action.
[CM/ECF 14].

5. Plaintiff served Defendant with a Summons and Amended
Complaint on June 25, 2020. See Affidavit of Service [CM/ECF 35].

6. Defendant failed to plead or otherwise defend against Plaintiff's Amended
Complaint.

7. A Clerk’s Certificate of Default was issued as to Defendant SRG) on July
27, 2020 [CM/ECF 39].

8. Defendant is not a minor, incompetent person or in active military service. See
Decl. of Kevin T. Conway, Esq.

UW DEFAULT JUDGMENT SHOULD BE ENTERED AGAINST DEFENDANT
A. This Court has Subject Matter and Personal Jurisdiction

This is a case for copyright infringement arising under United States Copyright Act of
1976, as amended, 17 U.S.C. §§ 101 et seq. (the “Copyright Act”). This Court has subject matter
jurisdiction over this action pursuant to 28 U.S.C. § 1331 (federal question); and 28 U.S.C. § 1338
(patents, copyrights, trademarks and unfair competition).

8. This Court has personal jurisdiction over the Defendant, a New York resident, who
was properly served via individual service. New York Civil Practice Law and Rules §308 allow
for personal service by delivering the summons within the state to the person to be served. In this
case, all requirements for personal service have been met [CM/ECF 35].

B. Entry of Default Judgment is Factually and Legally Appropriate

1. Defendant’s Default Concedes the Truth of the Facts Alleged in the Amended
Complaint.

 
Cass 16-400 DINS9G6GK DinoumeriG26 FiéeheV/20200 PRag@ ofo2@0

By defaulting, Defendant admitted the truth of the allegations of the Amended Complaint.
See, e.g., Malibu Media, LLC v. Ofiesh, No. 1:16-CV-202 (FJS/DEP), 2017 U.S. Dist. LEXIS
93463, at *3 (N.D.N.Y. June 19, 2017); Greyhound Exhibitgroup, Inc. v. E.L.UL. Realty Corp.,
973 F.2d 155, 158 (2d Cir. 1992) (citation omitted); see also Granite Music Corp. v. Cir, St. Smoke
House, Inc., 786 F. Supp. 2d 716, 726 (W.D.N.Y. 2011) (citation omitted).

2. Plaintiff?s Allegations Are Factually and Legally Sufficient to Support its
Claims of Copyright Infringement.

Plaintiff's allegations in the Amended Complaint support its copyright infringement
claims. It is well-settled that “[t]o establish infringement, two elements must be proven: (1)
ownership of a valid copyright, and (2) copying of constituent elements of the work that are
original.” Feist Publications, Inc. v. Rural Tel. Serv. Co., Inc., 499 U.S. 340, 361, 1118. Ct. 1282,
1296, 113 L. Ed. 2d 358 (1991).

a. Plaintiff Has Demonstrated Ownership of a Valid Copyright

Plaintiff alleged that it is the owner of the copyrights. See Amended Complaint, {| 3, 22,
29. Defendant admitted this allegation by failing to plead or otherwise defend against Plaintiff's
Amended Complaint.

Plaintiff, therefore, has met the first element.

b. Plaintiff Has Demonstrated Direct Copyright Infringement by Defendant

As to the second element, Plaintiff alleged that it has actionable claims for direct copyright
infringement against Defendant based on Defendant’s unauthorized use of the “BitTorrent”
protocol to illegally download, reproduce, distribute, perform and display Plaintiff's Works.
Specifically, Plaintiff's Amended Complaint alleges that:

* The BitTorrent file distribution network (“BitTorrent”) is one
of the most common peer-to-peer file sharing systems used for

 

 
Céssd ‘19-AcONMS9GEKK Dinonearh 26 Fifehd VAQ220 PRgayé Sfar@0

distributing large amounts of data, including . . . digital movie
files. fd. at 4 10.

*  Inorder to distribute a large file, the BitTorrent protocol breaks
a file into many small pieces. Users then exchange these small
pieces among each other[.] Jd. at 4 12.

* After the infringer receives all of the pieces of a digital media
file, the infringer’s BitTorrent client software reassembles the
pieces so that the file may be opened and utilized. /d. at { 13.

 

* Plaintiffs investigator, IPP International UG established a
direct TCP/IP connection with the Defendant’s IP address as
set forth on Exhibit A. Jd. at 717.

 

* Plaintiff's investigator downloaded from Defendant one or
more pieces of each of the digital media files identified by the
file hashes on Exhibit A. /d. at { 18.

* Hach digital media file as identified by the file hash listed on
Exhibit A correlates to a copyrighted film owned by Plaintiff,
as set forth on Exhibit B. Jd. at 19.

+ Further, each digital media file as identified by the file hash
listed on Exhibit A has been verified to contain a digital copy
of a movie that is identical (or alternatively, strikingly similar
or substantially similar) to Plaintiff's corresponding original
copyrighted work listed on Exhibit B. /d. at { 21.

« By using BitTorrent, Defendant copied and distributed the
constituent elements of each of the original works covered by
the Copyrights-in-Suit. Jd. at 4] 30.

+ Plaintiff did not authorize, permit or consent to Defendant’s
distribution of its works. Jd. at 731.

- Asa result of the foregoing, Defendant violated Plaintiff's
exclusive [copyrights]. Jd. at § 32.

« Defendant’s infringements were committed “willfully” within
the meaning of 17 U.S.C. § 504(c)(2). Jd. at J 33.

Defendant’s acts of infringement were committed with knowledge and willfulness. The

very nature of the torrent platform evidences Defendant’s intent to infringe copyrights. First, and

8
Céss4 19-60 DINSIGEK Diaaueah 6-26 FiRe@ W/AW200 Pheeé Gio? 20

more obvious, getting a film for free, when a person would otherwise have to pay for it, evidences
intent to bypass legitimate means to obtain that film. Accordingly, such conduct shows knowledge
of copyright infringement. See Arista Records, Inc, v. Becker Enterprises, Inc., 298 F. Supp. 2d
1310, 1313 (S.D.FL.2003) (stating that the sales price is good evidence that a defendant knew he
was infringing copyrights when that sales price is weil below the average retail price).

Second, this Court may infer that Defendant willfully infringed Plaintiff's copyrights
because of Defendant’s default. See, e.g., Christ Ctr. of Divine Philosophy, Inc. v. Elam, No. CIV-
16-65-D, 2017 U.S. Dist. LEXIS 19140, at *6 (W.D. Okla. Feb. 10, 2017) (The Court, thus,
concludes that Defendant is liable for...copyright infringement... the Court also concludes that
Defendant infringed these copyrights willfully. Defendant's default and her decision not to defend
against these allegations are grounds for concluding that her actions were willful.”); Arista
Records, Inc. v. Beker Enters. at 1313; Boost Worldwide, Inc. v. Summit City Check Cashing, No.
5:11CV2466, 2012 US. Dist. LEXIS 39770, at *11 (N.D. Ohio Feb. 22, 2012) (“Willfulness can
also be inferred from a defendant's default.”);

Third, it is clear that downloading the particular torrent software is a willful act, in and of
itself, particularly as that software’s main purpose is to share unlicensed content. In the case of
the torrent software, a substantial amount of technica! configuration is required.

Fourth, it has been shown that the use of the BitTorrent protocol is primarily for the
infringement of copyrights. As stated in a January 2010 study by a Princeton Senior Sauhard Sahi
(under the supervision of Princeton Professor Ed Felton), about 99% ofall files in BitTorrent were
infringing copyrights (10 of the 1021 files were found to be likely noninfringing), with 100% of
movie and television files found to be infringed content. See attached hereto as Exhibit “C” a true

a correct copy of the article entitled “Princeton study - 99% of BitTorrent files pirated” by George

 

 

 

 
Céad 14-Sc0DSIGKK Dianne G26 FiKkeO 1/30/2020 P apg 4.0 Gfok2O

Ou, originally posted January 29, 2010 on http://www.digitalsociety .org/2010/01/princeton-study-
99-of-bittorrent-files-pirated/. Indeed, “BitTorrent is to stealing movies, TV shows, music,
videogames, and now books what bolt-cutters are to stealing bicycles.”!

The International Federation for Phonographic Industry (IFPI), issued a thought provoking
report entitled “Music, how, when and where you want it,” attached as Exhibit “E” hereto. On

page 18, the IFPI provides statistics establishing that file sharers’ primary motivation for their theft

 

is the “lure of free:”

A separate body of research helps explain why illegal file-sharing is having this
impact on consumer behavior, confirming the main driver of piracy to be not better
choice or quality, but the “lure of free”. Researchers GFK. found that “because it’s
free” was the main answer given among over 400 illegal filesharers in research
unveiled in Sweden in July 2009. A study by Entertainment Media Research in
the UK found that 71 per cent of those who admitted they increased their file-
sharing activity in 2008 did so “because it’s free”. In Norway, research by Norstat
in 2009 also found the most cited reason for illegal downloading from P2P
services was “because it’s free”. Further studies came to broadly the same
conclusion in Japan and Belgium in 2009.

 

Plaintiff has further alleged that Defendant formed part of a BitTorrent “swarm” infringing the
copyrighted Works through the results of Plaintiffs forensic investigation.
Specifically, Plaintiff has alleged that:
* In order to distribute a large file, the BitTorrent protocol breaks
a file into many small pieces. Users then exchange these small

pieces among each other[.] Amended Compiaint, { 12.

* Each piece of a BitTorrent file is assigned a unique
cryptographic hash value. Jd. at { 14.

 

' See Testimony of Scott Turow President of the Authors Guild Before the Senate Judiciary Committee, February 16,

2011, at p. 4, a copy of which is attached hereto as Exhibit “D” and was accessed on January 18, 2018 at

https:/Avww judiciary senate.gov/imo/media/doc/11-2-16%20Turow%20Testimony pdf.

10
Céssd 14.4 c0TES9GGK Dinouarer iG? 6 Fiféle @d VAM220 P Rpg 1 Diaz QO

« The BitTorrent protocol utilizes cryptographic hash values to
ensure each piece is properly routed amongst BitTorrent users
as they engage in file sharing. Jd. at {| 15.

+ The entirety of the digital media file also has a unique
cryptographic hash value . . . Once inftingers complete
downloading all pieces which comprise a digital media file, the
BitTorrent software uses the file hash to determine that the file
is complete and accurate. Id. at { 16.

* Plaintiff's investigator downloaded from Defendant one or
more pieces of each digital media files as listed in Exhibit A.
Id. at 418.

+ Each digital media file as identified by the file has listed on
Exhibit A correlates to a copyrighted film owned by Plaintiff,
as set forth on Exhibit B. /d. at 419.

- A full copy of each digital media file was downloaded from the
BitTorrent file distribution network, and it was confirmed
through independent calculation that the file hash correlating
to each file matched what is listed on Exhibit A. At no point
was Plaintiffs copyrighted content uploaded to any other
BitTorrent user. /d. at | 20.

+ Each digital media file as identified by the file has listed on
Exhibit A has been verified to contain a digital copy of a movie
that is identical (or alternatively, strikingly similar or
substantially similar) to Plaintiff's corresponding original
copyrighted work listed on Exhibit B. 7d. at ¥ 21.

* Plaintiff’s investigator connected, over a course of time, with
Defendant’s IP address for each digital media file identified by
the hash value as listed on Exhibit A. The most recent TCP/IP
connection between IPP and the Defendant’s IP address for
each file hash value listed in Exhibit A is included within the
column labeled Hit Date UTC. Jd. at 7 24.

By defaulting, Defendant has conceded the truth of the foregoing allegations. Greyhound
Exhibitgroup, Inc. v. E.L.UL. Realty Corp. at 158.
Courts have held that using file-sharing software and protocols, such as BitTorrent, to

download copyrighted works and reproduce, distribute, display or perform them without

ll

 
Céss419-Se0TSIGEK DinonaatbEP6 FikeOWAM220 Pag. Blok @O

permission of the copyright holder constitutes copyright infringement. See, e.g., John Wiley &
Son, Inc. v. Williams, 2012 U.S. Dist. LEXIS 162741 (S.D.N.Y. Oct. 26, 2012) (finding that the
nature of BitTorrent peer-to-peer file sharing leads to further distribution of copyrighted works).
Sony BMG Music Entm’t v. Tenenbaum, 660 F.3d 487, 489-96, 497-501 (i" Cir. 2011) (finding
copyright infringement where file-sharing software was used to download and distribute media);
Donkeyball Movie, LLC v. Does 1-171, 2011 WL 1807452, *1-4 (D.D.C. 2011) (upholding
expedited discovery of the nature used in this case where defendants used the BitTorrent protocol
to illegally distribute plaintiff's motion picture); Virgin Records America, Inc. v. Bagan, 2009 WL
2170153, at *3 (D.N.J. 2009) (holding that “using P2P network software to download copyrighted
recordings and distribute them over the network without permission of the copyright holder
constitutes copyright infringement”); BMG Music v. Gonzalez, 430 F.3d 888, 890-91 (7® Cir.
2005) (downloading copyrighted works through peer-to-peer networks is not fair use).

By downloading the Works and reproducing, distributing, displaying or performing it using
the BitTorrent protocol, Defendant has infringed Plaintiffs’ copyright on these Works. See 17
U.S.C. § 106. Based upon these admitted allegations, Plaintiff has established grounds to impose
liability on Defendant for direct copyright mfringement.

C. Statutory Damages Should be Awarded to Plaintiff

Plaintiff hereby elects to recover statutory damages against Defendant as provided by 17

U.S.C. § 504.2 Section 504(a) of the Copyright Act provides that “an infringer of copyright is

 

2 Plaintiff need not prove actual damages to be entitled to an award of statutory damages, and may make an election
of statutory damages “regardless of the adequacy of the evidence offered as to [its] actual damages and the amount
of [D]efendant’s profits.” Columbia Pictures Television, Inc., v. Krypton Broad. of Birmingham, Inc., 259 F.3d

1186, 1194 (9" Cir. 2001), cert. denied, 534 U.S. 1127, 112 S.Ct. 1063 (2002).

12

 

 
Céss4:14-4c0DIMS9GEK DiaaueathE-L6 Filehd WAM200 PRag4a I BiokAO

liable for . . . (2) statutory damages, as provided by subsection (c).” 17 U.S.C, § 504(a)(2). For
unintentional infringement, 17 U.S.C. § 504(c) provides that “the copyright owner may... recover
... an award of statutory damages for all infringements involved in the action, with respect to any
one work . . . a sum of not less than $750 or more than $30,000 as the court considers just.” 17
U.S.C. § 504(c)(1). This is not unintentional infringement, however, and pursuant to 17 U.S.C. §
504(c)(2), the Court upon a finding of willful infringement may “increase the award of statutory
damages to a sum of not more than $150,000.” 17 U.S.C. §504(c)(2). Here, Plaintiff pled that
Defendant’s infringement was committed willfully. Amended Complaint, { 33. Therefore, a
statutory damages award up to $150,000 would be appropriate.

Significantly, legislative history demonstrates that Congress, recognizing the likelihood of
widespread infringement through the internet, specifically amended the Copyright Act through the
Digital Theft Deterrence Act of 1999 to increase the penalties for copyright infrmgement:

By the turn of the century the Internet is projected to have more
than 200 million users, and the development of new technology
will create additional incentive for copyright thieves to steal
protected works. The advent of digital video discs, for example,
will enable individuals to store far more material than on
conventional discs and, at the same time, produce perfect
secondhand copies .. . Many computer users are either ignorant
that copyright laws apply to Internet activity, or they simply
believe that they will not be caught or prosecuted for their conduct.
Also, many infringers do not consider the current copyright
infringement penalties a real threat and continue infringing, even
after a copyright owner puts them on notice that their actions
constitute infringement and that they should stop the activity or
face legal action. In light of this disturbing trend, it is manifest that
Congress respond appropriately with updated penalties to dissuade
such conduct, H.R. 1761 increases copyright penalties to have a
significant deterrent effect on copyright infringement.

H.R. Rep. No. 106-216, at 3 (1999) (Emphasis added).

13

 
Céas4 14-@cOTMSIGEK Dicomerah &P 6 Fifeed W2AW200 Paggd 4 Stc2@20

Here, despite the fact of Defendant’s willful infringement, Plaintiff only seeks an award of
$12,000.00 in statutory damages ($750.00 per work). ‘This amount is reasonable when considering
that Plaintiff's actual damages far exceed this sum. To explain, Defendant materially aided each
of the other participants in the BitTorrent swarm of infringers. This swarm contained thousands
of peers and continues to grow. Plaintiff’s actual damages are the lost sales of its content to thase
thousands of infringers. In the aggregate, these lost sales far exceed $12,000.00.

Courts routinely award statutory damages in an amount equal to $30,000.00 for intentional
online copyright infringement per work on default judgment. See, e.g., Achte/Neunte Boll King
Beteiligungs GMBH & Co KG v, Palmer, 2011 WL 4632597, at *1-2 (M.D. Fla. 201 1) (on default
judgment, awarding $30,000 statutory damages for online infringement), Liberty Media Holdings,
Ine. v. Quynn Alan Phillips, Everette v. Astrue, No. 3:11-cv-00029-JAH-IMA, ECF No. 12 (S.D.
Cal. June 6, 2011) (same); Getaped.com, Ine. v Cangemi, 188 F. Supp. 2d 398, 40203 (S.D.N.Y.
2002) (same).

Here, the Court should thus award statutory damages of $12,000.00 to Plaintiff because
said amount is reasonable and appropriate based on each Defendant’s multiple willful
infringements, and the legislative intent behind the Digital Theft Deterrence Act of 1999,

D. Injunctive Relief Should be Awarded to Plaintiff

 

3 Because Plaintiff here seeks only statutory damages within the range requested in the Complaint, no evidentiary
hearing is necessary. See, e.g., Ortiz-Gonzalez v. Fonovisa, 277 F.3d 59, 63-64 (D.P.R. 2002) (no hearing necessary
for determination of award of statutory damages; D.C. Comics Inc. v. Mini Gift Shop, 912 F.2d 29, 35, 37 Qd Cir.
1990) (same); Fustock v. ContiCommodity Servs., Inc., 873 F.2d 38, 40 2d Cir. 1989) (“While it is true . . . that the
damages in this case were neither liquidated nor capable of mathematical calculation, it was not necessary for the
District Court to hold a hearing, as long as it ensured that there was a basis for the damages specified in a default

judgment.”).

14

 

 
Céss4:19- MeO DMSIGEK DinaueahGl 6 Fie d W/AW220 Page I bick@O

Permanent injunctive relief should be awarded to Plaintiff. Plaintiff secks an injunction:
(A) Permanently enjoin[ing] Defendant and all other

persons who are in active concert or participation with Defendant
from continuing to infringe Plaintiff's copyrighted works;

(B) Order[ing] that Defendant delete and permanently
remove the digital media files relating to Plaintiff's works from
each of the computers under such Defendant’s possession, custody
or control; [and]

(C) Order[ing] that Defendant delete and permanently

remove the infringing copies of the works Defendant has on
computers under Defendant’s possession, custody or control . . .

Amended Complaint, at p. 6 {J (A)-(C).

Permanent injunctive relief to prevent or restrain copyright infringement is authorized
under the Copyright Act. See 17 U.S.C. § 502(a) (“Any court having jurisdiction of a civil action
arising under this title may, subject to the provisions of section 1498 of title 28, grant temporary
and final injunctions on such terms as it may deem reasonable to prevent or restrain infringement
of a copyright.”). The Copyright Act further provides that “the court may order the destruction . .
_ of all copies . . . found to have been made or used in violation of the copyright owner’s exclusive
rights... [.J’ 17 U.S.C, § 503(b).

A plaintiff seeking a permanent injunction “must demonstrate: (1) that it has suffered an
itreparable injury; (2) that remedies available at law, such as monetary damages, are inadequate to
compensate for that injury; (3) that, considering the balance of hardships between plaintiff and
defendant, a remedy in equity is warranted; and (4) that the public interest would not be disserved
by a permanent injunction.” eBay, Inc. v. MercExchange, LLC, 547 U.S. 388, 391, 126 8.Ct. 1837,
164 L.Ed.2d 641 (2006). Here, Plaintiff has plainty demonstrated each of these factors.

Addressing the first and second factors, Plaintiff has demonstrated that absent an

injunction, Defendant will continue to cause Plaintiff irreparable injury that cannot fully be

15

 

 

 
Céssd:19-cORMSIGEK Diane 6626 File 0 WAW220 Pagad 4. Ofc22O

compensated or measured in money. Specifically, Plaintiff has established that Defendant’s
conduct has exposed the Works to “viral” infringement using the BitTorrent protocol, in which
users in a BitTorrent “swarm” simultaneously upload and download the Works between and
among innumerous other users. Amended Complaint, | 11. By virtue of the workings of the
BitTorrent protocol, a “seeder” of the copyrighted Work distributes the whole, or portions of, the
Work to other recipient peer users, who in tum deliver the whole or portion of the Work to other
users in the “swarm.” Jd. Thus, absent injunctive relief to force the deletion of each torrent file
or copy of the Works from Defendant’s computers (and from the computers of those persons
utilizing the BitTorrent protocol in active concert or participation with Defendants), infringement
of the Works can continue unabated in exponential fashion. Jd. Monetary damages, therefore, are
inadequate to compensate Plaintiff for such irreparable injury, as Defendant continues, and will
continue, to harm Plaintiff on a daily basis. See Malibu Media, LLC v. Ofiesh, at *7 (“[Mlonetary
damages are insufficient to compensate Plaintiff for the injury it has suffered because such
damages will not prohibit future infringement.”), Microsoft Corp. v. Big Boy Distribution LLC,
589 F.Supp.2d 1308, 1321 (S.D. Fla. 2008) “Generally, a showing of copyright infringement
liability and threat of future violations is sufficient to warrant entry of a permanent injunction.”).
Considering the balance of hardships between Plaintiff and Defendant, “there is no
hardship to Defendant because a permanent injunction will do no more than prevent Defendant
from engaging in further unlawful activity.” Malibu Media, LLC v. Ofiesh at 7-8. “[A}ny mjury
to [Defendants] caused by the. . . injunction would be a result of [Defendants] ceasing the allegedly
infringing conduct.” Medias & Co., Inc. v. Ty, Inc., 106 F.Supp.2d 1132, 1140 (D. Colo. 2000).
Hence, “this merits little equitable consideration.” fd. Consequently, the balance of hardships

weighs in Plaintiff's favor.

16

 
Cées4 19 c0TMSIGEK Dinan EL 6 Fi VAW220 Page 1 Hfok2O

Finally, Plaintiff's prevention of copyright infringement is in the public interest because it
“will not disserve the public interest; in fact, to the contrary, it will protect copyrighted material
and encourage compliance with the Copyright Act.” Malibu Media, LLC v. Ofiesh at 8. Further, it
“preserv[es] the integrity of copyright laws which encourage individual effort and creativity by
granting valuable enforceable rights.” DSC Communications Corp. v. DGiI Technologies, 898 I.
Supp. 1183, 1196 (N.D. Tex. 1995).

Courts routinely issue injunctive relief as part of a default judgment where, as here, an
online media distribution system was used to download and distribute copyrighted works without
permission. See, e.g., McGraw-Hill Glob. Educ. Holdings, LLC v. Khan, 2018 U.S. Dist. LEXIS
104988 at *18-19 (S.D.N.Y. June 22, 2018) (holding that a permanent injunction 1s appropriate
because “Plaintiffs have demonstrated that lost profits alone would not compensate them for the
unauthorized use of their copyrights.”); Warner Bros. Records, Inc., v. Novak, 2007 WL 1381748,
at *2-3 (D.N.J. 2007) (holding that a permanent injunction enjoining defendants from infringing
on plaintiffs’ copyrighted sound recordings “is appropriate and reasonable given [d]Jefendant’s
continuing infringement on [p]laintiff’s sound recordings, and [d]efendant’s failure to respond”);
Axact (PVT), Ltd. v. Student Network Resources, Inc., 2008 WL 4754907, at *3 (D.N.J. 2008)
(granting injunctive relief to defendants on default judgment of copyright infringement claims of
academic works and term papers).

Plaintiff, therefore, has demonstrated that it has suffered irreparable harm, and that
remedies at law are inadequate. A permanent injunction is appropriate as it will cause no harm to
Defendant, and such relief will be in the public interest. Therefore, Court should thus grant
Plaintiff the requested injunctive relief.

E. Costs of Suit Should be Awarded to Plaintiff

17

 
Céssd19-.cOTMSIGGEK Dinoaueetb G26 Fikéied V/AQ/220 Piped Sfo2@20

Plaintiff is entitled to recovery of its costs of suit incurred in this action. Section 505 of
the Copyright Act expressly authorizes recovery of “full costs by or against any party other than
the United States or an officer thereof,” and further provides for an “award [of] a reasonable
attomey’s fee to the prevailing party as part of the costs.” 17 U.S.C. § 505.

Courts routinely award costs to prevailing plaintiffs on default judgment, and especially
when the infringement is willful. See, e.g., Stevens v. Aeonian Press, Inc., 2002 U.S. Dist. LEXIS
20189 at #12 (S.D.N.Y. Oct. 22, 2002) (“Given the willful nature of the infringement by
Defendants ... the Court has found that an award of costs and attorney's fees is appropriate, and is
in line with the statutory goals of compensation and deterrence.”); Axact (PVT), Ltd. v. Student
Network Resources at *3 (“Indeed, it has often been held that attorney’s fees are awarded to
prevailing copyright plaintiffs ‘generally’ or ‘ordinarily.””) (citing Rural T: elephone Service Co.,
Inc. v. Feist Pubs., Inc., 1992 WL 160890, at *3 (D. Kan. 1992); AGN Music Corp. v. Venezia,
733 F. Supp. 955, 958-59 (E.D. Pa. 1990) (awarding costs and attorneys’ fees where defendants
“knowingly infringed” upon plaintiff's copyrights, and “failed to appear before [the] court to offer
an explanation for his conduct”).

In this case, the declaration of Plaintiff's counsel states that Plaintiff has incurred $594.00
incosts. See Decl. of Kevin T. Conway, Esq. 48. Defendant in this case was not acting innocently
when infringing Plaintiff's copyrighted Works using the BitTorrent protocol. As established by
Plaintiff, Defendant’s infringements were committed “willfully” under the Copyright Act, and
Defendant’s failure to respond to the Amended Complaint further demonstrates an unwillingness
to respect applicable law. Amended Complaint, { 33.

Accordingly, Plaintiff should be allowed recovery of its costs incurred in this action.

IV. CONCLUSION

18

 
Céss4 19-60 DMS9IGKK DBnonenr6 6-26 Fike WAW200 Phage 4 Fd Sfok@O

Based on the foregoing, Plaintiff respectfully requests entry of a default judgment in favor
of Plaintiff and against Defendant, in the form of the Proposed Default Judgment and Permanent
Injunction attached hereto.

WHEREFORE, Plaintiff, Malibu Media, LLC, respectfully requests that this Honorable

Court enter a default judgment in favor of Plaintiff and against Defendant Seis :

(A) Awarding Plaintiff statutory damages in the amount of $12,000.00 pursuant to 17 U.S.C. §
S04(c)(1);

(B) Awarding Plaintiff its reasonable costs of $594.00 pursuant to 17 ULS.C. § 505;

(C) Permanently enjoining Defendant from directly, contributorily or indirectly infringing
Plaintiff's rights under federal or state law of Plaintiff's copyrighted works (the “Works”),
including, without limitation, by using the internet, BitTorrent or any other online media
distribution system to reproduce (e.g., download) or distribute the Works, or to make the
Works available for distribution to the public, except pursuant to a lawful license or with
the express authority of Plaintiff,

(D) Ordering that Defendant destroy all copies of Plaintiffs Works that Defendant has
downloaded onto any computer hard drive or server without Plaintiffs authorization, and
shall destroy all copies of the Works transferred onto any physical medium or device in
Defendant’s possession, custody, or control; and

(E) — Granting Plaintiff any other and further relief this Court deems just and proper.

Dated: July __, 2020 Respectfully Submitted,

By:  /s/ Kevin T. Conway
Kevin T. Conway (KC-3347)
80 Red Schoolhouse Road, Suite 110
Spring Valley, NY 10977

T: (845) 352-0206
F: (845) 352-0481

 

19

 
Cés4 19-cORMS9GRK Dinoueai 426 Fike VARAOO PRgej 2 2Ofok@O

Email: ktemalibu@gmail.com
Attorneys for Plaintiff

CERTIFICATE OF SERVICE
I hereby certify that on July 30, 2020, I electronically filed the foregoing document with
the Clerk of the Court and all parties using the CM/ECF system. Participants in the case who are
registered CM/ECF users will be served by the CM/ECF system.
I further certify that some of the participants in the case are not CM/ECF users. [ have
mailed the foregoing document via U.S. Mail to the persons set forth in the Service List below.

By: /s/ Kevin T. Conway
Kevin T, Conway, Esq.

Service List

REDACTED

 

CERTIFICATE OF COMPLIANCE
[hereby certify that there are 4,662 words in this Memorandum (excluding cover page,
certifications and tables of contents and authorities) which complies with the Honorable Judge

John G. Koeltl’s formatting rules found in his Individual Rules of Practice section 2(D).

By: /s/ Kevin T, Conway
Kevin T. Conway, Esq.

20

 

 
Céad -19-AcONMBIGEK Daou e27 Fikes VAG Pageé Dick 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

x
MALIBU MEDIA, LLC,
Case No. 1:19-cv-07189-JGK
Plaintiff,
VS.
REDACTED
Defendant. :
x

DECLARATION OF KEVIN T. CONWAY ESO. IN
UPPORT OF MOTION FOR ENTRY OF FINAL DEFAULT
Pursuant to 28 U.S.C. § 1746, I Kevin T. Conway, hereby declare:

1. I am an attorney with The Law Offices of Kevin T. Conway, attorneys for
Plaintiff. Unless otherwise stated, I have personal knowledge of the following facts and, if called
and sworn as a witness, could and would competently testify thereto.

2. On July 31, 2019, Plaintiff filed the Complaint in this action. [CM/ECF 1}.

3. Pursuant to the issuance of third-party subpoenas, Defendant’s Internet Service

Providers (“ISP”) disclosed Defendant’s true identity to Plaintiff.

4, On December 15, 2019, Plaintiff filed the Amended Complaint in this action
[CM/ECF 14].
5, On July 27, 2020, a Clerk’s Certificate of Default against Defendant

m7 was entered, [CM/ECF 39].
6. Defendant has failed to appear, plead or otherwise defend in this action.

7. Defendant is not a minor, incompetent, or in active duty military.
1 EXHIBIT B

 
Céses4 19-McODMS9GEK Diaomereh G27 Fikalh O WAW220 Phage Bick 2

8. Plaintiff has incurred costs in this case in the amount of $594.00, which includes

the statutory filing fee of $400.00, ISP fees of $75.00 and process service fees of $119.00.

FURTHER DECLARANT SAYETH NAUGHT.

DECLARATION
PURSUANT TO 28 U.S.C. § 1746, [ hereby declare under penalty of perjury under the

laws of the United States of America that the foregoing is true and correct.

Executed on this 30" day of July, 2020.

By:

 

EXHIBIT 8

 
Céad 19-cONMSIGEK DinoneahG28 Fife VAW220 Phgg a. biot 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

x
MALIBU MEDIA, LLC, :

: Case No. 1:19-cv-07189-JGK

Plaintiff,

VS. |
REDACTED
Defendant. :
><
NOTICE OF FILING

PLEASE TAKE NOTICE, Plaintiff hereby files Demovsky Lawyer Services Invoice No.
392117, in the amount of $119.00, and Verizon Invoice No. 2019255352, in the amount of $75.00,
in support of its Motion for Default Judgment [CM/ECF 40] and it’s supporting Memorandum of

Law with Exhibits [CM/ECF 41], and Declaration of Kevin T. Conway [CM/ECF 42], to recover

additional costs expended by Plaintiff.

Dated: July 30, 2020

By:  /s/ Kevin T. Conway
Kevin T. Conway, Esq. (KC-3347)
80 Red Schoolhouse Road, Suite 110
Spring Valley, New York 10977
T: 845-352-0206
F: 845-352-0481
E-mail: ktemalibu@gmail.com

Attorneys for Plaintiff

Notice of Filing - SNY356
Céasd:19-2.c0DMSIGEK Dinos FERS Fisied VAQAZO PRgee Dtot 4

CERTIFICATE OF SERVICE
I hereby certify that on July 30, 2020, I electronically filed the foregoing document with
the Clerk of the Court and all parties using the CM/ECF system. Participants in the case who are

registered CM/ECF users will be served by the CM/ECF system.

I further certify that some of the participants in the case are not CM/ECF users. T have

mailed the foregoing document via U.S. Mail to the persons set forth in the Service List below.

By: /s/Kevin T. Comway
Kevin T. Conway, Esq.

Service List

REDACTED

 

2 Notice of Filing — SNY¥556

 
Clasé 14. @cODMSIGEK Diaauereth 6-28 Fie WAM/220 Paps Biol 4

_ “ hi
Demovsky Lawyer Service von voice
P.O. Box 2083 392117
New York, NY 10013 Invoice Date:
Ph, 212-925-1220 Fax 212-941-0235 Jun 30, 2020
www.disnational.com Page:

 

1.

NYC/DCA LIC. # 1416526

To:

Malibu Media

1955 West Baseline Road
Suite 113

Mesa, AZ 85202

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Account Number Worksheet Number Payment Terms
10900 264198 Net 39 Days or
_ Request Date Due Date _
6/24/20 7/30/20
Quantity [tem L Unit Price Exterision _
MALIBG MEDEA, LLC Vv YI-TING
CHEN 19 cy O7189
1.90} 35MM Process Service - Manhattan 119,60 119,00
YI-TING CHEN
Check No: Subtotal 119.60
Sales Tax
"Wie, BS es biscoven Total Invoice Amount 119.00
Payment Received G.00
Pay online! TOTAL | 118-69]
www.disnational.com KINDLY NOTE: 1.33% interest per
month (16% annually) will accrue on Please make checks payable
invoices not paid within ourterms of | to: DLS, inc. and return to the
“DLS, INC." TAX ID NO, XX-XXXXXXX 30-days. | P.O. Box listed above.

 

 

 

 

 
 
 

eit
Invoice #

CORSE LERNER AE SP DAN RET ole O WAGE
verizon on 2701 S, JOHNSON ST.

 

 

 

 

 

41/18/2041 2074 92553:
SAN ANGELO, TX, 78904 i Q 55352
TAX ID: XX-XXXXXXX / Cage # 3L7L8
PHN: 888-483-2600 .
FAX: 325-949-6948 Case invoice

Account # NY¥137824

Payment Due Date: 12/18/2049

a a
KEVIN T CONWAY ESQ 5 NV \ CG
80 RED SCHOOLHOUSE ROAD STE 110 .

 

SPRING VALLEY. NY, 10977

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

VZ Case# File/Bocket # Description Date Rec ntiRoent Rate Amaunt
19147856 0 1.480407 189-JGK # Hours: 1 / 375.00 Og 05/20 19 KEVIN CONWAY $75.00
$75.00 ? Hour
[Total | __ $75.00}
[Payments/crecits | $0.00}
[Balance Due || $75.00)

 

Please retum a copy of this summary with your payment. Please reference invoice number on your remitlance check.

 

 

 

 

 

 

 

 

 

Account # 7 _Total Amount Due Payment Due Date __ Amount Enclosed
NY137824 73.00 12/8/2019
: Make check payable to:
KEVIN T CONWAY ESQ aa
80 RED SCHOOLHOUSE ROAD STE 110 VERIZON SECURITY SUBPOENA COMPLIANCE
SPRING VALLEY . NY, 10977 2701 S. JOHNGON ST.

SAN ANGELO, TX. 76904
Céss4 19-AcONMSIGEK DinaumabEL9 FikkedVAWa20 Papa Dick 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

x
MALIBU MEDIA, LLC, .
Case No. 1:19-cv-07189-JGK
Plaintiff,
VS.
EPIC
Defendant. :
x
PLAINTIFF, MALIBU MEDIA, LLC’S, STATEMENT OF DAMAGES
1. Principal Amount sued for......00........0.ckceeee seers $12,000.00!
2. Costs and Disbursements:
© Clerk’s £0... ....cccec cece cette ee te ene erent e eee een eens eneaenee $50.00
* Process Server fee for S€rViCC.... 6. cies ccc cee e eee ener eees $119.00
* Fees to Third-Party for Subpoena Response................. $75.00
* Statutory fee... ccc cece e eee ece tence eee ee er es ee rene taee $350.00
3. Total (as of July 28, 2020).........cc cece cece eteee ee ee eee eee es $12,594.00
4. Affixed as Exhibits hereto:

+ A- Summons
« B- Amended Complaint

« C- Proof of Service

 

' $750.00 per infringement.

 
Céssé'14- cOTMSIGEK DinomethE29 FiRkOLTAWARO PRgge Doz 2

Dated: July 30, 2020 Respectfully submitted,

By: /s/ Kevin T. Conway
Kevin T, Conway, Esq. (KC-3347)

80 Red Schoolhouse Road, Suite 110
Spring Valley, New York 10977

T: 845-352-0206

F; 845-352-0481

E-mail: ktemalibu@gmail.com
Attorney for Plaintiff

CERTIFICATE OF SERVICE
I hereby certify that on July 30, 2020, I electronically filed the foregoing document with
the Clerk of the Court and all parties using the CM/ECF system. Participants in the case who are
registered CM/ECF users will be served by the CM/ECF system.
I further certify that some of the participants in the case are not CM/ECF users. 1 have

mailed the foregoing document via U.S. Mail to the persons set forth in the Service List below.

By: 4s/Kevin I. Conway
Kevin T. Conway, Esq.

Service List

REDACTED

 

 

 
Céad 19.00 DMSIGGK Dinomaah 620 Fitbd V/AL220 PRggé biot 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

MALIBU MEDIA, LLC,
Plaintiff, 19cv7189 (JGK)

- against - ORDER

as

JOHN G, KOELTL, District Judge:

 

 

Defendant.

 

 

The plaintiff has moved for a default yudgment. The
defendant should respond by August 14, 2020. If the defendant
fails to respond, the motion will be decided on the current
papers, in which event the defendant may have no trial. Tf the
defendant responds, the plaintiff may reply by August 21, 2020.
The plaintiff is directed to serve a copy of this Order on the
defendant and file proof of service on the docket by August 4,
2020.

SO ORDERED.
Dated: New York, New York
July 31, 2020 /s/ John G. Koeltl

John G. Koeltl
United States District Judge

 
Céssd 19-60 TASIGEK DRnomaa GE 1 FikRasBL220 Page bio’ 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

x
MALIBU MEDIA, LLC,
Case No. 1:19-cv-07189-JGK.
Plaintiff,
vs.
REDACTED

Defendant. :

___ x
NOTICE OF MAILING

 

Pursuant to this Court’s Order [CM/ECF #45] dated July 31, 2020, Plaintiff hereby gives
notice of serving a copy of said Order upon Defendant, via first class U.S. Mail, on August 4,

2020, and attaches proof of mailing hereto.

Dated: August 5, 2020 Respectfully Submitted,

By:  /s/ Kevin T. Conway
Kevin T. Conway (KC-3347)
80 Red Schoolhouse Road, Suite 110
Spring Valley, NY 10977
T: (845) 352-0206
F: (845) 352-0481

Email: ktemalibu@gmail.com
Attorneys for Plaintiff

 
Céasd 1¢-cOTMSIGEK DinaueahG8 1 FiRbOd/DL200 Paage Dick 3

CERTIFICATE OF SERVICE
Thereby certify that on August 4, 2020, I electronically filed the foregoing document with
the Clerk of the Court and all parties using the CM/ECF system. Participants in the case who are
registered CM/ECF users will be served by the CM/ECEF system.
I further certify that some of the participants in the case are not CM/ECF users. I have
mailed the foregoing document via U.S. Mail to the persons set forth in the Service List below.

By: /s/ Kevin T. Conway
Kevin T. Conway, Esq.

Service List

REDACTED

 

 
  

UNITED STATES

POSTAL SERVICE.

RETURN TG
KEVIN T, CONWAY
80 Red Schoolhause Road

Spring Valley, N¥ 10977

SHIP TO
YETING CHEN
350 W 42ND STREET, APT 276

NEW YORK, NY 10977 US

SERVICE

First Class ® Envelope
Tracking

Insurance (N/A)

REFERENCE
Ship Date:
Ship from ZIP:
Weight:

User:

Cost Code:
Refund Type:
Reference #:
Printed on:

Tracking #

Subtotat
Labet Quantity

Total Cost

Céssd-12-MeODIMBIGEK DincueerhGE 1 FikskhOa/DL2A20 PRgeye Bios 3

Receipt

Print Date: Aug 04, 2020

Aug 04, 2026
10977

O lbs. 1 92,
KevinT Conway
<None>

E-refund

Shipping label

00040899563763215 764

UNIT PRICE

$0.50

$0,00

$0.50

$0.50

 
Céasé:14.4.cOMMAS9GGK Danone 6-32 Fi aa/A/W220 Paagé biot 1

LESLIE A. FARBER, LLC

ATTORNEYS AT LAW ACADEMY SQUARE

33 PLYMOUTH STREET, SUITE 204
MONTCLAIR, NEW JERSEY 07042-2607
973.509.8500 x 213
973.860.1174 (fax)

 

E-mail: LFarber@LFarberLaw.com
Web page: www.LFarberLaw.com

August 11, 2020

Hon. John G. Koeltl, U.S.D.J.

United States District Court - Southern District of New York
Daniel Patrick Moynihan United States Courthouse

500 Pearl Street

New York, NY 10007

Re. Malibu Media v. Raa Neutsp)
Civil Action No. 1:19 cv 07189 (JGK)

Dear Judge Koeltl:

[represent the defendant in the above referenced case. Filed simultaneously herewith is a
ptoposed Consent Order to Vacate Default and permit the defendant to file a responsive pleading
in this case. Counsel for the plaintiff consents to the relief sought. If the form and content of this
Consent Order meets with the Court’s approval, please endorse and file same.

Respectfully submitted

/s/ Leslie A. Farber
Leslie A. Farber

LAF
Encl.

ce: Kevin T. Conway, Esq. (via ECF)

 
Céss4 19-McODMSIGEK DinnmaathSS3 Fie Oa/A/L220 Papa Dok 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

MALIBU MEDIA, LLC,
Plaintiff,
v.
Defendant.

 

 

Civil Action No. 1:19-cv-07189 (IGK)

CONSENT ORDER TO VACATE ENTRY
OF DEFAULT AND EXTEND TIME TO
RESPOND TO COMPLAINT PURSUANT
TO F.R.C.P. 55(c)

THIS MATTER having come before the Court upon the application of Leslie A. Farber,

LLC, counsel for defendant, Leslie A. Farber, Esq., appearing, and with the consent of the attorney

for plaintiff, for a Consent Order Vacating the Entry of Default, and the Court having considered

the matter and for good cause having been shown,

IT IS on this 11th day of August, 2020,

ORDERED that Default entered on July 27, 2020, is hereby Vacated; and

IT [8 FURTHER ORDERED that defendant be permitted to file a responsive pleading or

otherwise move plead with respect to the Amended Complaint within 21 days of the entry of this

Consent Order.

Dated: August 11, 2020

By:  /s/ Kevin T. Conway
Kevin T. Conway, Esq.
80 Red Schoolhouse Road, Suite 110
Spring Valley, NY 10977
Ph. (845) 352-0206
Fax: (845) 352-0481

email: mtcmalibu@gmail.com
Attorneys for Plaintiff

Dated: August 11, 2020
LESLIE A. FARBER, LLC

By:  /s/ Leslie A. Farber
Leslie A. Farber, Esq.
33 Plymouth Street, Surtte 204
Montclair, NJ 07042
Ph. (973) 509-8500 x213
Fax: (973) 860-1174
Emai!: LFarber@LFarberLaw.com
Attorneys for Defendant

 

 

 
Céad 19-.cOTIMSSIGEK Dinaweah 4-83 Fie @aa/V220 Paage Bick 2

IT IS SO ORDERED this 11th day of August, 2020.

New York, NY /s/ John G. Koeltl
Hon. John G. Koeltl
U.S.D.I.

 
Céss4:19-ecOTIMSIGEK DinomeaheS4 FiRnbOIAB200 PRaga Diok 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

xX
MALIBU MEDIA, LLC,
Case No, 1:19-cv-07189-IGK
Plaintiff,

V5.

plat By Oa a =B)

Defendant. :
x

 

PLAINTIFE’S NOTICE OF SETTLEMENT

PLEASE TAKE NOTICE, Plaintiff, Malibu Media, LLC, has settled this matter with
Defendant, John Doe subscriber assigned IP address 98.116.191.111 (“Defendant”) through his
counsel. Upon satisfaction of the terms of the parties’ settlement agreement, to which Defendant
still has executor obligations, Plaintiff will dismiss Defendant from this action with prejudice.
Dated: September 15, 2020

Respectfully Submitted,

By:  /s/ Kevin T. Conway
Kevin T. Conway (KC-3347)
7 Stokum Lane
New City, NY 10956
T: (845) 352-0206
F: (845) 352-0481

Email: ktemalibu@gmail.com
Attorneys for Plaintiff

 
Célssd:14-.cOTMS9G6K Dianne 6-34 FiebdgaG/200 Papge Duk 2

CERTIFICATE OF SERVICE
Thereby certify that on September 15, 2020, J electronically filed the foregoing document
with the Clerk of the Court using CM/ECF and that service was perfected on all counsel of record

and interested parties through this system.

By: /s/ Kevin 7. Conway
Kevin T. Conway, Esq.

 
Céssé :19-SrODMSIGEK DinoueabG85 FiebedaG@ano PRaga. biak 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

 

 

 

-X
MALIBU MEDIA, LLC,
Case No. 1:19-cv-07189-JGK
Plaintiff,
: The conference scheduled for today,
vs. . September 16, 2020 is cancelled.
REDACTED © |New York,NY /s/ John G. Koeltl
September 16, 2020 John G. Koeltl, U.S.DJ.
Defendant. :
x

PLAINTIFF’S NOTICE OF SETTLEMENT

PLEASE TAKE NOTICE, Plaintiff, Malibu Media, LILC, has settled this matter with
Defendant, John Doe subscriber assigned IP address 98.116.191.111 (“Defendant”) through his
counsel. Upon satisfaction of the terms of the parties’ settlement agreement, to which Defendant
still has executor obligations, Plaintiff will dismiss Defendant from this action with prejudice.
Dated: September 15, 2020

Respectfully Submitted,

By:  /s/ Kevin I. Conway
Kevin T. Conway (K.C-3347)
7 Stokum Lane
New City, NY 10956
T: (845) 352-0206
F: (845) 352-0481

Email: ktemalibu@gmail.com
Attorneys for Plaintiff
Céad 10 O20 TMS9IGEK DPnonertrhGB5 FikkOGAB2Q0 Pagge Dick 2

CERTIFICATE OF SERVICE
I hereby certify that on September 15, 2020, I electronically filed the foregoing document

with the Clerk of the Court using CM/ECF and that service was perfected on all counsel of record

and interested parties through this system.

By: /s/ Kevin T, Conway
Kevin T. Conway, Esq.

 
Case 1:19-cv-07189-JGK Document 56-36 Filed 12/24/20 Page 1 of 2

Case 1:19-cv-07189-JGK Document 52 Filed 09/16/20 Page 1 of 2
& AO 121 (6/03

 

 

TO:
Register of Copyrights REPORT ON THE
Copyright Office FILING OR DETERMINATION OF AN
Library of Congress ACTION OR APPEAL

Washington, D.C, 20359 REGARDING A COPYRIGHT

 

 

In compliance with the provisions of 17 U.S.C, 508, you are hereby advised that a court action or appeal has been filed
on the following copyright(s):

 

COURT NAME AND LOCATION

 

 

 

 

 

 

 

 

 

 

 

MM ACTION CL] APPEAL U.S. District Court - Southern District of New York
DOCKET NO. DATE FILED 500 Pearl Street
19cv7189 9/16/2020 New Yark, NY 10007
PLAINTIFF DEFENDANT
Malibu Media, LLC REDACTED
COPYRIGHT
REGISTRATION NO. TITLE OF WORK AUTHOR OR WORK
1 See Attached
2
3
4
5

 

 

 

 

In the above-entitled case, the following copyright(s) have been included:

 

 

 

 

 

DATE INCLUDED ENCLUDED BY
- [] Amendment L] Answer ["] Cross Bill L] Other Pleading
REGISTRATION NO. TITLE OF WORK AUTHOR OF WORK
i See Attached
2
3

 

 

 

 

In the above-entitled case, a final decision was rendered on the date entered below. A copy of the order or judgment
together with the written opinion, if any, of the court is attached.

 

 

 

 

 

 

 

 

 

COPY ATTACHED WRITTEN OPINION ATTACHED DATE RENDERED

ii Order EF] Judement {| Yes ivi No 9/16/2020
CLERK (BY) DEPUTY CLERK BATE
Ruby J, Krajick S/ K. Sing 9/16/2020

 

 

 

 

2} Upon filing of document adding copyright(s),
mail copy to Register of Copyrights

3} Upon termination of action,
mail copy to Register of Copyrights

1) Upon initiation of action,
rail copy to Register of Copyrights
DISTRIBUTION:

4) In the event of av appeal, forward copy to Appellate Court 5) Case File Copy -
Case 1:19-cv-07189-JGK Document 56-36 Filed 12/24/20 Page 2 of 2
CER HOR CG FEER TCHS 0 BORAT EER TELS Eh A HGP Hpeaee Sgt 2

ISP: Verizon Internet Services
Location: New York, NY

Copyrights-In-Suit for IP Address 98.116.191.111

 

 

 

   

 

 
      

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

 

 

‘Cindy Sauna Sex PA0002173483 | 05/04/2019 05/13/2019 05/16/2019
Stunning Sexy Shower PAQGO2165727 03/21/2019 04/09/2019 05/16/2019
Moonlight Sex Games PAGQO2 165730 03/27/2019 04/09/2019 05/16/2019
Afternoon Rendezvous PAGO02120296 05/21/2018 06/05/2018 05/16/2019
Workout and Stunning Hot Sex | PAQ002154476 01/20/2019 01/24/2019 05/16/2019
Like The First Time PAO0001778844 02/29/2012 02/29/2012 05/16/2019
XXX Threeway Games PAGOG20785384 06/30/2017 08/30/2017 03/22/2019
Four Way In 4K PAQ001995499 01/28/2016 02/18/2016 03/21/2019
Cum In Far An Orgy PA0002139295 08/11/2018 08/27/2018 03/20/2019
Honeymoon Sex PAQG02 109640 03/09/2018 03/28/2018 03/15/2019
Five Reasons to Love Sex with PAG002097524 12/09/2017 01/03/2618 03/15/2019
Blondes
Moving Day Sex PAQ002133713 07/21/2018 08/02/2018 03/15/2019
Young 18 Year Old Couple in PA0002139292 08/03/2018 08/27/2018 03/15/2019
Hot Summer Sex
Summertime Sex PAGOO2128253 07/13/2618 07/17/2018 03/15/2019
Teach Me About Sex PA0002140491 08/31/2018 09/24/2018 03/15/2019
Supermedei Sex PA0001967075 09/02/2015 09/07/2015 03/15/2019
Total Malibu Media, LLC Copyrights Infringed: 16

EXHIBIT B

SNY556
Cae Tawi JIGK Deunreantiee7 Alt tae4e) Pape tlaiiZ

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

MALIBU MEDIA, LLC, Civil Case No. 1:19-cv-07189-JGK
Plaintiff, DECLARATION OF =a) eggs)
¥.

JOHN DOE subscriber assigned IP address
98.116.191.111,

Defendant.

 

 

1. I, Sl=eyN@wN IB) am the defendant in the above captioned case. I make this

Declaration in support of the parties’ joint application to permanently leave “John Doe 98.1 16.191.111”
as the named defendant and permanently sealing certain documents or redacting my rea! and address

from those documents. I have personal knowledge of the facts contained herein.

2. I am the subscriber of the internet account which is referred to in plaintiff's Complaint
and Amended Complaint.
3, Neither my immediate family nor other family member (to the best of my knowledge}

ever received a notice from the internet service provider regarding this lawsuit.

4, When we were served with the Summons and Amended Complaint, this was the first
time we were made aware of this lawsuit. I consulted with an attorney immediately.

5. I deny committing any copyright infringement and am unaware of any infringement
having taken place using my IP address.

6. I work in the financial advisory industry which demands a clean record regarding
lawsuits. Any public association of my name with a civil or criminal case jeopardizes my current and
future employability. Additionally, I support focal charities with education causes and having my name

associated publicly with an infringement case puts my continued community involvement at risk.

1

 

 
Care tt WavO Ie GK Mumumeentt®e27 FliRIaRHe Rape 2atZ

7. This case has been settled among the parties pursuant to a confidential settlement
agreement where no one admits fault, subject to defendant complying with certain terms.

I certify under penalty of perjury under the laws of the United States of America that the

foregoing ts true and correct.

Dated: September_, 2020 REDACTED

 
